                           EXHIBIT 1

   STIPULATED MOTION FOR REVISED SCHEDULING ORDER


                   Case No. 3:19-cv-00238-SLG

              (60-day Notice Letter with NMFS Report)




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 1 of 118
January 31, 2020

Via Electronic and Certified Mail

Wilbur Ross, Secretary of Commerce                James Balsiger, Regional Administrator
U.S. Department of Commerce                       National Marine Fisheries Service
1401 Constitution Ave., NW                        Alaska Regional Office
Washington, DC 20230                              P.O. Box 21668
Email: WLRoss@doc.gov                             Juneau, AK 99802-1668
                                                  Email: jim.balsiger@noaa.gov

Chris Oliver                                      Donna Wieting, Director
Assistant Administrator for NOAA Fisheries        Office of Protected Resources
National Marine Fisheries Service                 National Marine Fisheries Service
1315 East-West Highway                            1315 East-West Highway
Silver Spring, MD 20910                           Silver Spring, MD 20910-3225
Email: chris.w.oliver@noaa.gov                    Email: donna.wieting@noaa.gov


Re:    Sixty-day Notice of Intent to Sue Over Violations of Section 7 of the Endangered
       Species Act Related to Letter of Authorization and Incidental Take Regulations
       Allowing Hilcorp Alaska LLC to Take Marine Mammals Incidental to Oil and Gas
       Operations in Cook Inlet

       Pursuant to 16 U.S.C. § 1540(g), this letter serves as the Center for Biological Diversity
and Cook Inletkeeper’s 60-day notice of intent to sue the U.S. Department of Commerce, the
Secretary of Commerce, the National Marine Fisheries Service (also known as NOAA Fisheries),
and the Alaska Regional Administrator for the National Marine Fisheries Service (collectively
“NMFS”) for violations of the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531, et seq.

         As described in this letter, NMFS is in violation of Section 7 of the ESA by failing to
reinitiate and complete new consultation on the impacts of its letter of authorization and
regulations issued under the Marine Mammal Protection Act (“MMPA”), 16 U.S.C. §
1371(a)(5)(A), authorizing Hilcorp Alaska LLC (“Hilcorp”) to take marine mammals incidental
to its oil and gas operations in Cook Inlet for the next five years. See 84 Fed. Reg. 37,442 (July
31, 2019); 84 Fed. Reg. 53,119 (Oct. 4, 2019); 50 C.F.R. §§ 217.160-217.168. Consequently,
NMFS is failing to ensure that its letter of authorization and regulations are not likely to
jeopardize the continued existence of endangered Cook Inlet beluga whales.

       Cook Inlet beluga whales are highly endangered and facing growing threats to their
survival and recovery, but the extent of their plight just became clearer and more dire. On




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 2 of 118
January 28, 2020, NMFS released a new abundance estimate for the whales, dated December
2019. The report reveals the population is “estimated to be smaller and declining more quickly
than previously thought.”1 NMFS declared that scientists have now estimated that the population
size is between 250 and 317, with a median estimate of 279, and an estimated decline in
abundance of approximately -2.3%/year, which is a faster rate of decline than the previous
estimate of -0.5%/year. With this “new, more reliable methodology” and “more accurate”
approach,2 NMFS has also revised the 2016 abundance estimate, which it now states was likely
around 293 animals rather than 328.

         As the Center and Cook Inletkeeper have repeatedly stated to NMFS, the agency should
not allow any take of Cook Inlet belugas unless and until it can ensure the conservation and
recovery of this highly imperiled species, which is among the most endangered whales in the
world. Likewise, scientific experts, including NMFS’s own scientists and the Marine Mammal
Commission, have repeatedly warned that noise pollution from oil and gas activities in the Inlet
is likely to push Cook Inlet beluga whales closer to extinction. The Commission has advised
NMFS that it should not authorize such activities, including Hilcorp’s, while this highly
imperiled species continues to decline.

        Given this new information about the status of Cook Inlet beluga whales, NMFS cannot
ensure that authorizing Hilcorp to take marine mammals incidental to its oil and gas activities
will not jeopardize critically endangered Cook Inlet beluga whales, as required by the ESA. 16
U.S.C. § 1536(a)(2). NMFS must immediately reinitiate consultation and revoke the incidental
take regulations and letter of authorization issued thereunder. Such actions are necessary to
provide the species with the protections to which it is legally entitled and desperately needs.
NMFS’s failure to do so constitutes a violation of the ESA.

    I.      Legal Background

       Congress enacted the ESA, in part, to provide a “means whereby the ecosystems upon
which endangered species and threatened species depend may be conserved...[and] a program for
the conservation of such endangered species and threatened species.”3

        Section 2(c) of the ESA establishes that it is “the policy of Congress that all Federal
departments and agencies shall seek to conserve endangered species and threatened species and
shall utilize their authorities in furtherance of the purposes of this Act.”4 The ESA defines
“conservation” to mean “the use of all methods and procedures which are necessary to bring any
endangered species or threatened species to the point at which the measures provided pursuant to
this Act are no longer necessary.”5 Similarly, Section 7(a)(1) of the ESA directs that NMFS and


1
  NMFS, NOAA Releases New Abundance Estimate for Endangered Cook Inlet Beluga Whales (Jan. 28,
2020), available at https://www.fisheries.noaa.gov/feature-story/noaa-releases-new-abundance-estimate-
endangered-cook-inlet-beluga-whales (attached).
2
  Id.
3
  16 U.S.C. § 1531(b).
4
  Id. § 1531(c)(1).
5
  Id. § 1532(3).

                                                  2
         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 3 of 118
other federal agencies shall use their programs and authorities to conserve endangered and
threatened species.6

        To fulfill the purposes of the ESA, Section 9 of the ESA prohibits any person, including
any federal agency, from “taking” an endangered species without proper authorization.7 The term
“take” is statutorily defined broadly as “to harass, harm, pursue, hunt, shoot, wound, kill, trap,
capture, or collect, or to attempt to engage in any such conduct.”8 The definition of “harm” has
been defined broadly by regulation as “an act which actually kills or injures wildlife. Such act
may include significant habitat modification or degradation where it actually kills or injures
wildlife by significantly impairing essential behavioral patterns, including breeding, feeding or
sheltering.”9

        Additionally, under Section 7(a)(2) of the ESA, NMFS must insure that any action it
authorizes, funds or carries out is “not likely to jeopardize the continued existence of any
endangered species.”10 When an agency determines that its proposed action “may affect listed
species” it must engage in formal consultation with the expert federal wildlife agency
responsible for the species at issue using “the best scientific and commercial data available.”11
Where, as here, NMFS is both the action agency and the expert agency, it must undertake
internal consultation before authorizing any activity that may affect Cook Inlet beluga whales
and other listed species. This includes the agency’s authorization of take for Hilcorp’s activities
in Cook Inlet.

        The consulting branch of NMFS must issue a biological opinion explaining how the
proposed action will affect the ESA-listed species and determine whether jeopardy is likely to
occur.12 If jeopardy is found, the biological opinion shall suggest “reasonable and prudent
alternatives” to the proposed action that NMFS believes would avoid the likelihood of
jeopardy.13 If NMFS concludes the action may take listed members of the population, but the
action will not jeopardize the population, the agency must produce an Incidental Take Statement
(“ITS”) that specifies the impact of the action by setting a numeric limit on take or a surrogate if
a numeric cap is impractical to set, and identifying “reasonable and prudent measures” that will
minimize impacts, among other requirements.14 In addition, when the endangered species to be
taken are marine mammals, the take must generally first be authorized pursuant to the Marine
Mammal Protection Act (“MMPA”), and the ITS must include any additional measures




6
  Id. § 1536(a)(1).
7
  Id. § 1538(a)(1)(B).
8
  Id. § 1532(19).
9
  50 C.F.R. § 222.102; see also Babbitt v. Sweet Home Chapter of Cmtys. for a Great Or., 515 U.S. 687
(1995) (upholding same regulatory definition of harm in 50 C.F.R. § 17.3).
10
   16 U.S.C. § 1536(a)(2).
11
   Id.; 50 C.F.R. § 402.14(a) (2018).
12
   50 C.F.R. § 402.14(g)(3), (4).
13
   16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. §§ 402.14(h), 402.02.
14
   16 U.S.C. § 1536(b)(4)(C); Or. Nat. Res. Council v. Allen, 476 F.3d 1031, 1033 (9th Cir. 2007).

                                                   3
       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 4 of 118
necessary to comply with the MMPA take authorization.15 The take of a listed species in
compliance with the terms of a valid ITS is not prohibited under Section 9 of the ESA.16

        ESA regulations define “[j]eopardize the continued existence of” as “to engage in an
action that reasonably would be expected, either directly or indirectly, to reduce appreciably the
likelihood of both the survival and recovery of a listed species in the wild by reducing the
reproduction, numbers, or distribution of that species.”17 A jeopardy analysis requires the agency
to consider the aggregate effect of past and ongoing human activities that affect the current status
of the species and its habitat (“environmental baseline”); the indirect and direct effects of the
proposed action, including the effects of interrelated and interdependent activities (“effects of the
action”); and the effects of future state and private activities that are reasonably certain to occur
(“cumulative effects”).18 NMFS must consider all of these factors in context of the current status
of the species and its habitat.19 Only where NMFS concludes that all of these elements added
together do not threaten a species’ survival and recovery can the agency issue a no-jeopardy
opinion.20

         After consultation is completed, if a biological opinion fails to comply with the ESA’s
standards, the action agency may not rely on it to satisfy its Section 7 duties.21 Furthermore, the
action and consulting agencies’ ESA duties do not end with the completion of the initial
consultation. The agencies must review the ongoing impacts of the action and reinitiate
consultation when: (a) the amount or extent of taking specified in the incidental take statement is
exceeded; (b) new information reveals effects of the action that may affect listed species or
critical habitat in a manner or to an extent not previously considered; (c) if the identified action is
subsequently modified in a manner that causes an effect to the listed species or critical habitat
that was not considered in the biological opinion; or (d) if a new species is listed or critical
habitat designated that may be affected by the identified action.22

        When reinitiation is required, “the original opinion loses its validity, as does its
accompanying incidental take statement, which then no longer shields the action agency from
penalties for takings.”23 Finally, during the consultation process and until the requirements of
section 7(a)(2) are satisfied, ESA Section 7(d) provides that an agency “shall not make any

15
   16 U.S.C. § 1543; 50 C.F.R. § 402.14(h)(3).
16
   16 U.S.C. §§ 1536(b)(4), (o)(2); 50 C.F.R. § 402.14(i)(5).
17
   50 C.F.R. § 402.02.
18
   Id. §§ 402.14(g), 402.02.
19
   Id. § 402.14(g).
20
   See Pac. Coast Fed’n of Fishermen’s Ass’n v. U.S. Bureau of Reclamation, 426 F.3d 1082, 1093 (9th
Cir. 2005) (the proper “analysis is not the proportional share of responsibility the federal agency bears for
the decline in the species, but what jeopardy might result from the agency’s proposed actions in the
present and future human and natural contexts”).
21
   See, e.g., Fla. Key Deer v. Paulison, 522 F.3d 1133, 1145 (11th Cir. 2008) (action agency must
independently ensure that its actions are not likely to cause jeopardy); Pyramid Lake Paiute Tribe of
Indians v. U.S. Dep’t of Navy, 898 F.2d 1410, 1415 (9th Cir. 1990) (same); Ctr. for Biological Diversity
v. BLM, 422 F. Supp. 2d 1115, 1142 (N.D. Cal. 2006) (rejecting Forest Service’s reliance on legally
inadequate biological opinion).
22
   50 C.F.R. § 402.16 (2018).
23
   Ctr. for Biological Diversity v. BLM, 698 F.3d 1101, 1108 (9th Cir. 2012).

                                                      4
        Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 5 of 118
irreversible or irretrievable commitment of resources” toward an action that would foreclose “the
formulation or implementation of any reasonable and prudent alternative measures.”24

     II.      Factual Background

       Cook Inlet beluga whales are critically endangered and threatened by oil and gas
exploration and development, including Hilcorp’s operations. NMFS itself has stated that the
removal of even one Cook Inlet beluga whale will impede the recovery of this species.25
Cumulative and synergistic impacts—including most notably noise—pose serious threats to
these belugas.26

        Cook Inlet beluga whales are in a precarious state with a declining population trend and
no signs of recovery. In 2015, Cook Inlet belugas became one of NMFS’s “Species in the
Spotlight,” which prioritizes those species at the highest risk of extinction. NMFS considers
these Species in the Spotlight a “recovery priority #1.” A recovery priority #1 species is one
whose extinction “is almost certain in the immediate future because of a rapid population decline
or habitat destruction, whose limiting factors and threats are well understood and the needed
management actions are known and have a high probability of success, and is a species that is in
conflict with construction or other developmental projects or other forms of economic
activity.”27 NMFS developed five-year action plans for each of the “Species in the Spotlight”
that outline short-term efforts vital for stabilizing their populations and preventing their
extinction. The first of the “Key Actions Needed 2016–2020” in NMFS’s Cook Inlet Beluga
Whale 5-Year Action Plan is “Reduce the Threat of Anthropogenic Noise in Cook Inlet Beluga
Whale Habitat.”28

        The species’ recovery plan, finalized by NMFS in December 2016, concludes that there
is a high concern about the impacts of noise on beluga whales. The Plan notes that Cook Inlet
beluga whale’s “high auditory sensitivity . . . and dependence upon sound to navigate,
communicate, and find prey and breathing holes in the ice make belugas vulnerable to noise
pollution, which may mask beluga signals or lead to temporary or permanent hearing
impairment.”29 The recovery plan summarized that noise threats to the belugas can also cause
habitat degradation, is localized and range-wide, is continuous, intermittent, and seasonal, is
increasing overall, and is of high relative concern. It notes that, “[i]n the long term,
anthropogenic noise may induce chronic effects altering the health of individual [Cook Inlet]
belugas, which in turn have consequences at the population level.”30


24
   16 U.S.C. § 1536(d); 50 C.F.R.§ 402.09.
25
   NMFS, Stock Assessment Report: Beluga Whale (Delphinapterus leucas) Cook Inlet
Stock (December 30, 2018) (“even one take every 2 years may still impede recovery”).
26
   See Francis, C.D. and J. R. Barber. 2013. A Framework for understanding noise impacts on wildlife: an
urgent conservation priority, Front Ecol Environ 2013; 11(6): 305–31.3.
27
   Species in the Spotlight Priority Actions: 2016–2020 Cook Inlet Beluga Whale Delphinapterus leucas,
at 1, n.1 (2015).
28
   Id. at 4.
29
   National Marine Fisheries Service, Recovery Plan for the Cook Inlet Beluga Whale, Dec. 2016 at III-3.
30
   Id. at II-52.

                                                   5
           Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 6 of 118
        The Marine Mammal Commission has repeatedly recommended that NMFS “defer
issuance of incidental take authorizations and regulations until it has better information on why
the population has not showed signs of recovery . . . and has a reasonable basis for determining
that authorizing additional takes by harassment would not contribute to or exacerbate [the
species’] decline.”31

        Nevertheless, on June 18, 2019, NMFS issued its biological opinion that the incidental
take regulations and authorizations were likely to adversely affect but not likely to jeopardize the
five species analyzed. On July 31, 2019, NMFS issued the final regulations and a letter of
authorization to Hilcorp, allowing the company to take numerous species of marine mammals,
including Cook Inlet beluga whales, incidental to its oil and gas activities in the Inlet. 84 Fed.
Reg. 37,442 (July 31, 2019); 50 C.F.R. §§ 217.160-217.168. On August 16, 2019, NMFS
published a proposed modified letter of authorization allowing the ramp up of operations at night
when visibility of beluga whales and other marine mammals is limited. 84 Fed. Reg. 41,957
(Aug. 16, 2019). In September 2019, Hilcorp began seismic airgun blasting, expanding oil and
gas activity in the Inlet into yet more beluga habitat. On October 4, 2019, NMFS published a
notice of issuance of the modified letter of authorization to Hilcorp, which was signed on
September 20, 2019. 84 Fed. Reg. 53,119 (Oct. 4, 2019).

        At least four dead Cook Inlet beluga whales were reported last fall.32 These deaths, which
constituted roughly one percent of the entire population using the then most recent minimum
population estimate of 311 animals,33 demonstrated just how precarious the survival and
recovery outlook of Cook Inlet beluga whales is. The new, even lower numbers released by
NMFS on January 28, 2020 trigger NMFS’s duty to reinitiate consultation and determine anew
whether Hilcorp’s activities will jeopardize the continued existence of Cook Inlet beluga whales.
Additionally, NMFS must immediately revoke the incidental take regulations and any letter of
authorization issued thereunder pending completion of the reinitiated consultation.

     III.   Legal Violations

         Under the ESA, new information “reveals effects of the action that may affect listed
species or critical habitat in a manner or to an extent not previously considered.”34 Thus, the
agency’s duty to reinitiate consultation is triggered.35 Furthermore, NMFS’s continued reliance
on the June 2019 Biological Opinion on the impacts of Hilcorp’s oil and gas activities in Cook
Inlet is arbitrary, capricious, and contrary to the ESA and does not insure against jeopardy to




31
   Peter O. Thomas, Executive Director, Marine Mammal Commission letter to Jolie Harrison, Chief of
Permits and Conservation Division, National Marine Fisheries Service (Aug. 5, 2019).
32
   See, e.g., CIBW Sightings, https://www.cookinletbelugas.com/cibw-sightings (click on tab for 2019,
then last tab for 9/27, reporting approximately six “stranded” beluga whales sighted from Rocky Point)
33
   See M. Muto et al, BELUGA WHALE (Delphinapterus leucas): Cook Inlet Stock, NOAA-TM-AFSC-
393, https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-stock-
assessment-reports-species-stock (updated population estimate of 311 beluga whales).
34
   50 C.F.R. § 402.16(b).
35
   16 U.S.C. § 1536; 50 C.F.R. §402.16.

                                                   6
        Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 7 of 118
Cook Inlet beluga whales.36 Consequently, the June 2019 Biological Opinion’s Incidental Take
Statement is also invalid.37

        Once NMFS has reinitiated consultation, Section 7(d) of the ESA provides that the
agency “shall not make any irreversible or irretrievable commitment of resources with respect to
the agency action which has the effect of foreclosing the formulation or implementation of any
reasonable and prudent alternative measures which would not violate subsection (a)(2) of this
section.” 38 Section 7(d) prohibitions remain in effect throughout the consultation period and
until NMFS has satisfied its obligations under Section 7(a)(2) that the action will not result in
jeopardy to the species. Allowing Hilcorp to continue to take Cook Inlet beluga whales during
the pendency of reinitiated consultation would also constitute a violation of Section 7(d). The
agency must therefore revoke the incidental take regulations and any letter of authorization
issued in reliance on those regulations.

        IV.     Conclusion

       For the foregoing reasons, if NMFS does not correct these violations of the ESA within
60 days, the Center for Biological Diversity and Cook Inletkeeper intend to file suit under the
ESA’s citizen suit provision.39 We urge NMFS to contact us regarding this letter to discuss
options for avoiding litigation over this claim or to provide us with any information we may not
have that is relevant to your ESA consultation duties with respect to Cook Inlet beluga whales,
your incidental take regulations and letter of authorization, and Hilcorp’s activities.40 Thank you
for your prompt attention to this matter.

                                                 Sincerely,




                                                 Julie Teel Simmonds, Senior Attorney
                                                 Center for Biological Diversity, Oceans Program
                                                 (619) 990-2999
                                                 jteelsimmonds@biologicaldiversity.org




36
   16. U.S.C. § 1536(a)(2); Ctr. for Biological Diversity v. BLM, 422 F. Supp. 2d at 1142; 16 U.S.C. §
1536(b); 5 U.S.C. § 706(2)(A).
37
   Under the ESA, a “governmental third party pursuant to whose authority an actor directly exacts a
taking . . . may be deemed to have violated the provisions of the ESA.” Strahan v. Coxe, 127 F.3d 155,
163 (1st Cir. 1997).
38
   16 U.S.C. § 1536(d); 50 C.F.R.§ 402.09.
39
   16 U.S.C. § 1540(g).
40
   For legal purposes, the Center’s address is: Center for Biological Diversity, 1212 Broadway, St. #800,
Oakland, CA 94612.

                                                    7
       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 8 of 118
                   ATTACHMENTS




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 9 of 118
         NOAA Releases New Abundance Estimate for Endangered
         Cook Inlet Beluga Whales
         January 28, 2020

         Population estimated to be smaller and declining more quickly than previously thought




         Cook Inlet beluga whale. Photo: NOAA Fisheries

         Today, NOAA Fisheries released its biennial abundance estimate for endangered Cook Inlet beluga
         whales. Scientists estimated that the population size is between 250 and 317, with a median estimate
         of 279. The population is estimated to be smaller and declining more quickly than previously thought.

         Abundance estimates can vary from year to year due to a number of factors. These include births and
         deaths, changes in beluga behavior or distribution, and statistical variability in the data. However, over
         the most recent 10-year time period (2008-2018), the estimated trend in abundance is approximately
         -2.3%/year (estimated range between -4.1% to -0.6%), which is declining faster than the previous
         estimate of -0.5%/year (estimated range between -2.5% and +1.5%).

         When the last population estimate was released in 2016, using the best methodology at the time, the
         population was estimated to be around 328 animals. Today, using the new, more reliable methodology,
         scientists estimate that abundance in 2016 was more likely around 293 animals. We used this same
         methodology to examine data collected in 2018. The population appears to be continuing to decline
         and is now estimated to be around 279 animals.




         Linda Vate Brattström captures video footage during a Cook Inlet beluga whale aerial survey. Photo: NOAA
         Fisheries.

         “These new abundance and trend numbers are concerning,” said Jim Balsiger, Alaska Regional
         Administrator for NOAA Fisheries. “They indicate that we still have a long way to go to recover this
         iconic and highly endangered population.”

         The new abundance and trend estimates were developed by incorporating additional data and an
         improved methodology for analyzing the results of aerial population surveys. Agency experts devised a
         new group size estimation method and new criteria to determine whether certain data from aerial
         surveys could be used reliably. In the new report, abundance estimates dating back to 2004 have been
         adjusted using the new methodology.

         “We continually look for ways to improve our assessments of marine mammal stocks using the best
         available scientific information and techniques. We’re confident that this new methodology provides a
         more accurate picture of the status of Cook Inlet belugas than the previous approach,” said Robert Foy,
         Alaska Fisheries Science Center Director.

         NOAA Fisheries has been conducting aerial surveys of Cook Inlet beluga whales for more than two
         decades to estimate the population’s abundance. From a small airplane, scientists look for and count
         groups of beluga whales and make video recordings of the whale groups. They then analyze the video
         and observer counts to produce a broad-scale picture of the whales’ distribution and abundance in the
         inlet in early June.




         Cook Inlet beluga whale aerial survey. Photo: NOAA Fisheries.

         The Cook Inlet stock is one of five beluga populations recognized within U.S. waters. NOAA listed
         Cook Inlet beluga whales as endangered under the Endangered Species Act in 2008. The agency
         finalized a recovery plan for the Distinct Population Segment in December 2016.

         Cook Inlet beluga whales are one of NOAA Fisheries' Species in the Spotlight—an initiative that
         includes animals considered most at risk for extinction and prioritizes efforts for their recovery. The next
         population abundance survey for Cook Inlet beluga whales is scheduled for June 2020.




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 10 of 118
                                                    AFSC PROCESSED REPORT 2019-09



                                                    Alaska Fisheries Science Center
                                                    Marine Mammal Laboratory
                                                    Cetacean Assessment and Ecology Program




                                                    Aerial Surveys,
                                                    Distribution, Abundance,
                                                    and Trend of Belugas
                                                    (Delphinapterus leucas)
                                                    in Cook Inlet, Alaska,
                                                    June 2018

                                                    DECEMBER 2019




This report does not constitute a publication
and is for information only.
All data herein are to be considered provisional.   U.S. Department of Commerce | National Oceanic and Atmospheric Administration | National Marine Fisheries Service
                                 Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 11 of 118
ooper




        AFSC Processed Report




        This document should be cited as follows:

        Shelden, K. E. W. and P. R. Wade (editors). 2019. Aerial surveys, distribution, abundance, and trend of
        belugas (Delphinapterus leucas) in Cook Inlet, Alaska, June 2018. AFSC Processed Rep. 2019-09, 93 p. Alaska
        Fish. Sci. Cent., NOAA, Natl. Mar. Fish. Serv., 7600 Sand Point Way NE, Seattle WA 98115.




        This document is available online at: https://repository.library.noaa.gov/




        Reference in this document to trade names does not imply endorsement
        by the National Marine Fisheries Service, NOAA.




                Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 12 of 118
        Aerial Surveys, Distribution, Abundance, and Trend
                of Belugas (Delphinapterus leucas) in
                    Cook Inlet, Alaska, June 2018




               K. E. W. Shelden and P. R. Wade (editors)




                           December 2019



Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 13 of 118
Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 14 of 118
                                  EXTENDED ABSTRACT

       The National Marine Fisheries Service (NMFS) has conducted aerial surveys to
estimate abundance of the beluga population in Cook Inlet, Alaska, each June, July, or both
from 1993 to 2012, after which biennial surveys began in 2014. The current document
presents survey results and subsequent analyses yielding an abundance estimate and
population trend based on data collected during June 2018.

                            Chapter 1: Field Report Summary

       Surveys occurred 5 – 15 June 2018 (42.9 flight hours). For the 2018 season,
Distance Sampling and Strip Transect experiments were conducted in addition to the
abundance surveys. All surveys were flown in twin-engine, high-wing aircraft (i.e., an Aero
Commander 690) at a target altitude of 244 m (800 ft) and speed of 185 km/hour
(100 knots), consistent with NMFS’ surveys of Cook Inlet conducted in previous years. A
reconnaissance aircraft (Cessna 180) surveyed Knik Arm and Turnagain Arm during the
Distance Sampling experiment to document beluga groups not within the experiment zones
(Chickaloon Bay and Susitna Delta) (6.5 flight hours).
       The coastal survey track was positioned approximately 1 km offshore and included
the entire Cook Inlet coast north of Ursus Cove and English Bay. We did not survey
Kamishak Bay, Augustine Island, Kalgin Island, and Elizabeth Island as in previous years to
allow additional time for sampling experiments in the upper inlet. Additionally, tracklines
were flown across the middle of the inlet, and in the Susitna and Chickaloon regions during
distance sampling experiments. These aerial surveys effectively covered 50% of the total
surface area of Cook Inlet. In particular, most of the upper inlet north of Moose Point and
the McArthur River in Trading Bay, where belugas are consistently found, was surveyed on
7 of 11 days. Paired, independent observers searched on the coastal side of the plane,
where most beluga sightings occur, while a single observer searched on the inlet side. A
computer operator/data recorder periodically monitored distance from the shoreline


                                              iii




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 15 of 118
(1 km) with a clinometer (angle 14°). After finding beluga groups, a series of aerial passes
allowed all observers to each make independent counts of every group. In addition, whale
groups were video recorded for later analysis and more precise counts in the laboratory.
       Belugas were not seen in lower Cook Inlet (south of East and West Foreland) nor in
the upper inlet south of Moose Point and the McArthur River. Half of the survey period
occurred during negative low tides, which expose vast expanses of mudflats and typically
line up whales within the deeper channels. Beluga groups were found between the
McArthur River and North Foreland in Trading Bay, from the Native Village of Tyonek to
the Little Susitna River in the Susitna Delta, from Moose Point to Point Possession, from
Burnt Island to the bluffs approaching Point Possession in Chickaloon Bay, and in
Turnagain Arm. The annual sums of medians from aerial counts provide an index of
relative abundance, not corrected for estimates of whales missed. Daily overall observer
count medians on days with complete coverage of the upper inlet ranged from 113 to 194
whales. The annual median index count of 194 whales fell within the range of median
counts collected to date for this project.
       The summer contraction in range first documented in Rugh et al. (2010) has
persisted. Since 2008, on average 81% of the total population occupied the Susitna Delta in
early June during the aerial survey period, compared to roughly 50% in the past (1978-79,
1993-97, 1998-2008). The 2009-18 range was estimated to be only 29% of the range
observed in 1978-79, similar to the 2009-16 range (Shelden et al. 2017) and a slight
increase from the 2009-14 range of 25% presented in Shelden et al. (2015).

                       Chapter 2: Abundance and Trend Summary

       A new method to estimate group size in the analysis of abundance and trends for Cook
Inlet belugas was developed by Boyd et al. (2019) and replaces the method developed by Hobbs
et al. (2000, 2015), with several important differences. It is now a fully Bayesian analysis so
that the uncertainty in correction factors is fully incorporated. The visibility bias correction
parameters (availability, perception, proximity) are now estimated for each video pass of a

                                               iv




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 16 of 118
group assuming the true group size is the same for each pass (previously this important
assumption was not included). The mean dive time for a group, used in calculating
availability bias (probability of being at the surface) is now specified as a broad
distribution, rather than a single fixed value. The perception bias correction is now a two-
step approach incorporating a full estimation of two distributions: detection probability as
a function of image size, and the distribution of image sizes for all individuals in a group.
The revised methodology has been applied to the time-series from 2004 to 2018, with
2004 being the year that the computer-aided system, “Beluga Dots”, was introduced, along
with some survey changes. It is not possible to revise the time-series prior to 2004 as the
earlier analyses relied on splitting the upper inlet into sectors and usually only one day
included a complete survey of the upper inlet coastline north of East and West Foreland.
       The new method makes some estimates of group size smaller and some larger
compared to the Hobbs et al. (2000, 2015) method when applied to all groups recorded
during the period 2004-2016. In particular, there are large changes in group-size estimates
for the largest groups, and these changes also go in both directions (i.e., greater numbers
using the older method versus the new method, and vice versa). To isolate the effect of just
the change in group-size estimation, we compared the trend for the period 2004-2018
using the old method to the new, but using the exact same selection of days and method for
calculating an annual abundance estimate. The trend in both cases is similar, with an initial
increase, and then a decline. Using the older method, the decline is not as great primarily
because the 2016 estimate is higher, and there is no 2018 estimate using this older method.
       In addition to the new group-size estimation method, we control for possible strong
positive and negative outliers on single days. Strong negative outliers (days with very low
abundance) can potentially happen when some groups are not seen. Strong positive
outliers (days with very high abundance) can potentially happen when the whales occur in
one or more very large groups, and the video group size estimation process becomes
difficult. Previously, the annual estimate of abundance was calculated as the average of
three or more days with the highest estimate of abundance excluding a day’s estimate if it
was less than ~60% of the highest day. Now, we calculate the annual abundance as the
                                               v




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 17 of 118
median of all the daily abundance estimates, using all days with an acceptable survey. Using
the median lessens the influence of strong positive and negative outliers. What represents
an acceptable survey is defined objectively by weather/sighting conditions and spatial
coverage. Nonetheless, the declining trend from 2008 to 2018 is not sensitive to the
method used to convert the daily estimates from a survey into an estimate for the year, the
message of a declining trend since 2010 is the same. Over the last 10 years (2008-2018),
the estimated trend in the population is a decline of -2.3%/year (95% PI -4.0% to -0.1%).
This is a substantially different result than reported previously. The revised time-series
now shows a clear pattern in the trend in abundance; the data indicate the population was
initially increasing but then started declining after 2010. Reasons for this change in the
pattern of the trend, and potential analytical concerns, are discussed in detail within
Chapter 2.
       NOAA’s Guidelines for Marine Mammal Stock Assessments (GAMMS) specifies that
abundance estimates within the last 8 years can be used for estimating abundance. Using
more than a single estimate of abundance has the advantages that the number will be more
stable from year to year, and will be more precise. Model-based abundance procedures
using multiple abundance estimates over years are already being used in several stock
assessment reports (e.g., California fin whales and beaked whales). We now recommend
using a weighted moving average, with a window size of 5 (2 steps back, 2 steps forward),
and exponential weights (where the weight decreases by 0.5 each time step). Note that for
the most recent estimate (currently 2018), the smoothed estimate is therefore a weighted
average of the last three estimates, with weights of 1.0 (2018), 0.5 (2016), and 0.25 (2014).
That provides a good compromise of having the most recent data have the most influence,
but providing some stability and smoothing from the previous two estimates. We present
that as the “Best estimate” of abundance, to distinguish it from the “Point estimate” of
abundance calculated just from the survey data from that year. The annual point estimate
of abundance for 2018, based on the median of all acceptable daily estimates in 2018, is
269 (95% probability interval 227 to 333). The best estimate of 2018 abundance for the


                                              vi




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 18 of 118
Cook Inlet beluga population from the aerial survey data is 279 (95% probability interval
250 to 317). This is based on the estimate of smoothed abundance for 2018.




                                            vii




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 19 of 118
                               viii




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 20 of 118
                                                                           CONTENTS

EXTENDED ABSTRACT .............................................................................................................. iii
Chapter 1: Field Report Summary ..................................................................................................................iii
Chapter 2: Abundance and Trend Summary............................................................................................... iv
CHAPTER 1 ................................................................................................................................... 1
Field Report for the June 2018 Cook Inlet Beluga Aerial Abundance and Distribution
Survey ............................................................................................................................................ 1
INTRODUCTION ........................................................................................................................... 2
Study Area ................................................................................................................................................................ 3
METHODS...................................................................................................................................... 6
Aircraft and Data Entry ....................................................................................................................................... 6
Tracklines................................................................................................................................................................. 7
Tides and Light ....................................................................................................................................................... 8
Counting Protocol .................................................................................................................................................. 9
Cameras.................................................................................................................................................................. 12
RESULTS AND DISCUSSION ...................................................................................................... 15
Survey Effort ......................................................................................................................................................... 15
Summary Counts and Daily Reports ............................................................................................................ 16
        5 June 2018 ........................................................................................................................................ 18
        6 June 2018 ........................................................................................................................................ 20
        7 June 2018 ........................................................................................................................................ 21
        8 June 2018 ........................................................................................................................................ 23
        9 June 2018 ........................................................................................................................................ 24
        10 June 2018 ...................................................................................................................................... 26
        11 June 2018 ...................................................................................................................................... 27
        12 June 2018 ...................................................................................................................................... 28
        13 June 2018 ...................................................................................................................................... 30
        14 June 2018 ...................................................................................................................................... 32
        15 June 2018 ...................................................................................................................................... 34
        Summary ............................................................................................................................................ 36
CONCLUSIONS ............................................................................................................................ 41
                                                                                     ix




           Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 21 of 118
CITATIONS .................................................................................................................................. 43
CHAPTER 1 APPENDIX ............................................................................................................. 51
CHAPTER 2 ................................................................................................................................. 53
Group Size Estimates and Revised Abundance Estimates and Trend for the Cook Inlet
Beluga Population ..................................................................................................................... 53
INTRODUCTION ......................................................................................................................... 55
METHODS.................................................................................................................................... 57
Determination of Acceptable Survey Days ................................................................................................ 59
Combining Daily Estimates to Calculate an Annual Abundance Estimate ..................................... 61
Estimating Trend and Calculating the Best Estimate of Current Abundance ............................... 64
       Estimating the trend for the most recent 10-year time period (2008-2018) .............................. 64
RESULTS ...................................................................................................................................... 65
Abundance in 2018 ............................................................................................................................................ 70
Trends in Abundance ........................................................................................................................................ 71
DISCUSSION ................................................................................................................................ 75
Trends in Abundance ........................................................................................................................................ 75
       2004.................................................................................................................................................... 77
       2008.................................................................................................................................................... 78
       2009.................................................................................................................................................... 79
       2010.................................................................................................................................................... 79
       2016.................................................................................................................................................... 80
       2018.................................................................................................................................................... 80
       Other changes .................................................................................................................................... 81
CONCLUSIONS ............................................................................................................................ 81
ACKNOWLEDGMENTS ....................................................................................................................................... 85
CITATIONS .................................................................................................................................. 87
CHAPTER 2 APPENDIX ............................................................................................................. 89




                                                                               x




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 22 of 118
                                     CHAPTER 1


Field Report for the June 2018 Cook Inlet Beluga Aerial Abundance and
                          Distribution Survey


       K. E. W. Shelden1, C. Boyd1,2, C. L. Sims1, V. A. Gill3, and B. A. Mahoney3




                1National  Oceanic and Atmospheric Administration
                          National Marine Fisheries Service
                           Alaska Fisheries Science Center
                            Marine Mammal Laboratory
                              7600 Sand Point Way N.E.
                               Seattle, WA 98115-6349


                       2School of Aquatic and Fishery Sciences
                              University of Washington
                                1122 N.E. Boat Street
                                  Seattle, WA 98195


                3National  Oceanic and Atmospheric Administration
                          National Marine Fisheries Service
                            Protected Resources Division
                            222 West 7th Avenue, Box 43
                               Anchorage, AK 99513




                                           1




   Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 23 of 118
                                       INTRODUCTION

       Belugas (Delphinapterus leucas) inhabit waters surrounding Alaska from Yakutat
Bay to the Alaska/Yukon Territory boundary (Hazard 1988). Five stocks are recognized in
this region: Cook Inlet, Bristol Bay, Eastern Bering Sea, Eastern Chukchi Sea, and Beaufort
Sea (O’Corry-Crowe et al. 1997, Allen and Angliss 2013). The most isolated of these is the
Cook Inlet stock, separated from the others by the Alaska Peninsula (Laidre et al. 2000).
Belugas in Cook Inlet (hereafter CIBs) gather in river mouths and bays during the summer
months (Rugh et al. 2000a, 2005a, 2010). The small population size (fewer than
400 whales; Hobbs et al. 2000a, 2015) and geographic and genetic isolation of the whales
in Cook Inlet (O’Corry-Crowe et al. 1997, Laidre et al. 2000, Rugh et al. 2000a), in
combination with their strong site fidelity, has made this stock vulnerable to anthropogenic
impacts. Until 1999, these whales were subject to an unregulated Native subsistence hunt
(Mahoney and Shelden 2000), but on 31 May 2000, the stock of CIBs was designated as
depleted under the U.S. Marine Mammal Protection Act (65 Fed. Reg. 34590) and is now
managed with a small, regulated, subsistence hunt by Alaska Natives (65 Fed. Reg. 59164).
The current co-management harvest plan establishes a 5-year harvest level based on the average
abundance during the previous 5-year period and the population growth rate during the previous
10-year period. A harvest is not allowed if the previous 5-year average abundance is less than
350 beluga whales which has been the case since the first review period (2003-2007), and the
harvest has been zero since 2005. The CIB population was designated a Distinct Population
Segment and listed as endangered under the U.S. Endangered Species Act (73 Fed. Reg.
62919) in October 2008.
       Each June, July, or both from 1993 to 2012, the National Marine Fisheries Service
(NMFS) conducted annual aerial surveys to study the distribution and abundance of CIBs
(Withrow et al. 1994, Rugh et al. 1995, 1996, 1997a, 1997b, 1999, 2000a, 2001, 2002,
2003, 2004; 2005a, 2006, 2007, Shelden et al. 2008, 2009, 2010, 2011, 2012). Results from
1993 to 2000, 2001 to 2004, and 2005 to 2012 were published in Rugh et al. (2000b,
2005b) and Shelden et al. (2013), respectively. After 2012, NMFS adopted a biennial survey

                                                2




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 24 of 118
schedule (Hobbs 2013) resuming abundance estimates with the June 2014 survey (Shelden
et al. 2015a). Surveys were conducted in cooperation with the Cook Inlet Marine Mammal
Council (CIMMC) and the Alaska Beluga Whale Commission (ABWC). Aerial surveys have
proven to be an efficient method for collecting distribution and abundance data for CIBs
and were used sporadically (e.g., Klinkhart 1966, Murray and Fay 1979, Calkins 1984,
Shelden and Mahoney 2016) prior to the start of the annual NMFS surveys, though no
complete systematic census had been conducted until 1993. The NMFS studies have been
the most thorough and intensive in terms of coverage and effort (Shelden et al. 2015b).
The primary objectives for the current study were to document sighting locations and
count CIBs while maintaining continuity with preceding studies to allow for inter-year
trend analyses. This document presents data collected in June 2018, the third year of
surveys after adopting a biennial survey schedule for this project (Hobbs 2013).

                                         Study Area

       Cook Inlet is a major inland sea in south-central Alaska covering approximately
20,000 km2 (Fig. 1). The southern boundary, which opens to the Gulf of Alaska, is
approximately 85 km across from Cape Douglas to Elizabeth Island. The northern limit, at
the Susitna River, is 315 km north of Cape Douglas. From there two substantial tidal
estuaries extend to the northeast (Knik Arm, roughly 55 km long) and southeast
(Turnagain Arm, 75 km long). The shoreline of Cook Inlet (1,810 km) is highly irregular
and interrupted by many rivers and creeks, which contribute considerable freshwater
input and glacial melt into the inlet. Detritus from glacial erosion and strong tidal fluxes
keep the waters of upper Cook Inlet (north of East Foreland and West Foreland) extremely
turbid and nearly opaque with silt. A description of beluga habitat in Cook Inlet can be
found in Moore et al. (2000) and Goetz et al. (2007, 2012a). Anchorage, the largest city in
Alaska, served as the base of operations for these aerial surveys.




                                               3



      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 25 of 118
                                4




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 26 of 118
Figure 1. -- Cook Inlet, Alaska, with place names mentioned in text, and mid-inlet sawtooth
           tracklines with waypoints (numbers) proposed during beluga surveys in June 2018
           (upper panel). Lower panel shows enlargement of distance sampling experiment (with
           four schemes) conducted in the Susitna Delta (DS Region 1) and Point
           Possession/Chickaloon Bay (DS Region 2).




                                                 5




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 27 of 118
                                          METHODS

                                  Aircraft and Data Entry

       In June 2018, the survey aircraft was a twin engine, high wing Aero Commander 690
(tail numbers: N840TW and N690AX) with 6-hour flying capability. Bubble windows were
inserted at the forward observer positions to maximize the search area. The left-rear
observer window was flat (Fig. 2). An opening window allowed for video recording and
photography. Two observers were positioned on the coastal side of the aircraft providing
independent search effort on the side where most belugas were seen. A single observer
searched on the mid-inlet side of the aircraft because of the paucity of beluga sightings
more than 3 km from the coast. A data recorder sat at a computer desk in the rear portion
of the aircraft. The data recorder and pilots also searched for belugas but were instructed
not to alert observers until a sighting was beyond view.




Figure 2. -- Twin engine, high wing Aero Commander 690 survey platform used during Cook Inlet
             beluga aerial surveys, June 2018 (photo courtesy of Clearwater Air, Inc.).

                                               6




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 28 of 118
       An intercom system provided communication among the observers, data recorder,
and pilots. Seating positions were noted each time the survey team changed positions and
tasks (i.e., video recording, data recording, observing/counting). Location data were
collected from a portable global positioning system (GPS) interfaced with the laptop
computer used to enter sighting data. Data entries included routine updates of time,
location (latitude/longitude), beginning and end of search effort, percent cloud cover, sea
state (Beaufort sea state scale as a function of the wind on the water surface), glare (on the
coastal and offshore sides of the plane), and visibility (on the coastal and mid-inlet sides of
the plane).
       Visibility was documented in five subjective categories from excellent to useless.
Best counting conditions (excellent visibility) were when Beaufort sea state was less than 3
(no white caps), there was a light overcast (reduced glare), the sun was well above the
horizon (good lighting), windows were clean (no dust particles or smears to distract from
sighting effort), and the observer was comfortable (no back pain, air sickness, etc., which
can reduce search effort). Areas where visibility was considered poor or useless (as
determined by the left-forward observer) were treated in the analysis as unsampled. Only
the typical search area (e.g., > 10° below the horizon and 10° to 60° horizontally) was
considered when selecting a visibility category.
       A reconnaissance aircraft (Cessna 180: tail number N64337) surveyed Knik Arm and
Turnagain Arm during the Distance Sampling experiment (details below) to document
beluga groups not within the experiment zones (Chickaloon Bay and Susitna Delta). A
single observer and pilot collected GPS locations for the trackline and any beluga whale
groups encountered during the flight.

                                          Tracklines

       Coastal surveys were conducted approximately 1 km from the shoreline or exposed
mudflat edge. The objective was to search all nearshore, shallow waters where belugas are
typically seen in late spring/early summer (Rugh et al. 2000b, 2005b; Shelden et al. 2013,

                                               7




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 29 of 118
2015b). The trackline distance from shore was monitored with a clinometer to keep the
shoreline 14° below horizontal while the aircraft was at the standard altitude of 244 m
(800 ft). Ground speed was approximately 185 km/hour (100 knots). This coastal survey
included searches up rivers until the water appeared to be less than 1 m deep, based on the
appearance of rapids or riffles or as recommended by Alaska Native hunters who have
flown with us in the past.
       In addition to the coastal surveys, systematic transects were flown across the inlet
(Fig. 1). During past surveys, mid-inlet tracklines were designed to run the length of Cook
Inlet or in a sawtooth pattern across it, minimizing overlap from year to year. A distance
sampling experiment was conducted along tracklines angled across the mudflats in the
Susitna Delta and Chickaloon Bay (Fig. 1). Each scheme (one for each experiment day) was
created using a random starting point east of the Susitna Delta (DS Region 1) and west of
Point Possession (DS Region 2) with 2 km strip width moving east to west in DS Region 1
and west to east in DS Region 2. Lines began or terminated at the shoreline or exposed
mudflat edge, which varied depending on tide height. A strip transect along the
mudflat/shoreline of both of these regions was also conducted one day during which each
region was sampled two times.

                                       Tides and Light

       The broad geographical range of these surveys in conjunction with rapidly changing
tide heights -- as much as 9.5 m (30 ft) -- made it impractical to survey at specific tidal
conditions (such as at low tide) throughout Cook Inlet. However, there was an attempt to
synchronize flights with low tides in the Susitna Delta. Lower tides kept beluga groups
confined along the mudflat edge in more compact groups, rather than dispersing across the
flats, and reduced the area that would need to be searched, as a large proportion of upper
Cook Inlet has exposed mudflats only at low tide that would otherwise have to be surveyed.
Increased emphasis on surveying during preferred tidal conditions is thought to improve
the efficiency of the aerial surveys but probably does not significantly affect the visibility of

                                                8




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 30 of 118
whales, as long as the whales are still over shallow waters. When beluga groups are in
deeper water, they tend to be more scattered making counting and video recording more
difficult.
        Whales seen near Anchorage usually could not be circled (see Counting Protocol)
due to aircraft traffic in the vicinity of the Ted Stevens Anchorage International Airport.
Turnagain Arm was usually surveyed in the morning when wind speeds were often slower
allowing for better survey conditions and smoother flights. The timing of aerial surveys in
areas south of Point Possession and North Foreland was a function of weather, not tides.
        Daylight hours in the Cook Inlet area during early June (just prior to the summer
solstice) cover about 19 hours between sunrise and sunset, though light levels become low
enough to limit our survey to hours between 07:30 and 20:30 AKDT. The flight schedule for
every survey day was designed to take advantage of tidal patterns, as described above,
relative to workable daylight hours.


                                       Counting Protocol

        Immediately upon seeing a beluga group, an observer independently reported the
sighting to the data recorder. As the aircraft passed abeam of the whales, the observer
informed the data recorder of the clinometer angle, whale travel direction, and notable
behaviors when possible, but not group size. With each sighting, the observer's position
(left-forward, left-rear, or right-forward) was also recorded. An important component of
the survey protocol was the independence of the paired observers (i.e., observers do not
cue each other to their sightings). After a group of whales was reported, the trackline was
maintained until the group was well behind the wing; then the aircraft returned to the
group to mark its location and begin a circling routine. This allowed each observer an
opportunity to independently sight and report whale groups. The pilots and data recorder
did not cue the observers to the presence of a whale group until the whale group was
behind the plane and it was clear as to whether an observer had seen the group.


                                               9




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 31 of 118
       The location of each whale group was established at the onset of the aerial counting
passes by flying directly over the group, then recording (i.e., marking) the group
perimeters. The flight pattern used to count a whale group involved an extended oval
around the longitudinal axis of the group with turns made well beyond the ends of the
group (Fig. 3). Counts of whales were usually made on each pass down the long axis of the
oval unless poor visibility (usually due to glare) limited counts to only one side of the long
axis of the oval. There were typically eight or more separate counting opportunities per
whale group, with two observers counting during each pass then rotating positions after
four good counts to allow another pair of observers to count. During the 2018 survey,
observers did not rotate positions when counting a group. This was to remove a possible
source of variability in the data. Counts began and ended on a cue from the front observer,
starting when the leading edge of the group was close enough to be counted and ending
when the trailing edge went behind the wing of the aircraft. This provided a precise record
of the duration of each counting pass. The paired observers each made independent counts
and wrote down their results along with date, time, pass number, and quality of the count.




                                              10




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 32 of 118
Figure 3. -- Racetrack pattern flown during counting passes of Cook Inlet belugas.


       The quality of a count was not dependent on whales being present at the surface
during a pass (i.e., a count could be zero and still used if other factors did not compromise
visibility). Ratings were A (if glare, whitecaps, or distance did not compromise the counting
effort) through F (if it was not practical to count whales on the respective pass). Only
quality A and B estimates were used in the median count calculations and abundance
estimate analysis. Only whales that were at the surface during a pass were counted; mud
plumes or ripples from subsurface whales were not counted. Count records were not
shared among aerial team members until each season’s surveys were complete in order to
maintain the independence of each observer's counts.
       Most whale groups were counted on four different aerial passes, some larger groups
up to eight passes, and because two observers were counting during each pass, there were
at times 16 counts made per group per day, not including counts made later from video
recordings (Hobbs et al. 2000b, 2015). The daily aerial counts were represented by
                                                 11




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 33 of 118
medians of each of the four observers’ median counts on multiple passes over a group. The
process of using medians instead of maximums or means reduces the effect of outliers
(extremes in high or low counts) and makes the results more comparable to other surveys
which lack multiple passes over whale groups. Medians were also more appropriate than
maximums when counts were corrected for missed whales (see Chapter 2).
       After median counts were calculated for each location (e.g., Chickaloon Bay, Susitna
Delta) on each day, the annual index count for the survey was taken from the highest daily
sum. This procedure of using the highest daily median sum for the index ameliorates
problems with partially or totally missing whale groups in certain areas on some days
(Rugh et al. 2005b). Previously, the highest median count for each area (e.g., Susitna Delta,
Knik Arm, Turnagain Arm, Chickaloon Bay, Trading Bay, lower inlet) was used as the
annual index count irrespective of survey day (Rugh et al. 2000b). However, because of the
evident movement of whales between these areas in upper Cook Inlet on some days, over-
counting was avoided by not adding counts from different days (with the exception of
sightings made in the lower inlet since it takes two days to complete a lower inlet survey).
To date, movements have not been observed between the lower and upper inlet during the
counting period.

                                          Cameras

       Two digital video cameras mounted on a board were operated together on most
counting passes (Fig. 4). The “standard” camera was adjusted to keep the entire group of
belugas in view (generally at maximum wide angle). Magnification was kept constant
throughout a pass. The second “zoomed” camera was kept at maximum optical zoom (12×).
The zoomed video was used to determine correction factors for missed animals (Hobbs
et al. 2000b, 2015) and to examine color ratios of white adults relative to dark juveniles
(Litzky 2001, Sims et al. 2003). Paired Sony HXR-NX5U HD digital video cameras with 1920
× 1080 pixel resolution were used during the June 2016 survey. We also tested two GoPro



                                              12




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 34 of 118
cameras mounted to the top of the HD cameras. The GoPros were also set to a wide-angle
and zoomed setting.




  A.




  B.

Figure 4. -- Video and counting passes of Cook Inlet belugas. Observers counted from the left-
             forward position (A. hidden behind the camera operator) and left-rear position
             (B. opposite the computer display) while pass number and flight path were recorded by
             the computer operator.

                                                13




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 35 of 118
        Each video counting pass was reviewed for quality and rated on a scale (excellent,
good, fair, poor, and unacceptable). Video passes rated excellent and good were analyzed
using a computer-aided system (introduced in 2004). With this program (called “Beluga
Dots”), analysts were able to count and catalog the individual whale images found in the
survey video, track the images across the computer screen, and measure image size and
color. All of these data were stored in a text file used by the program (Fig. 5). Video counts
were then used to calculate abundance estimates 1 (Hobbs et al. 2015). Images from the
camera kept at maximal zoom were examined for whale surfacings that did not show up in
the standard video, and for color ratios (white adults vs. dark juveniles) within the
respective groups (as described in Litzky 2001).




Figure 5. -- Computer screen shot of “Beluga Dots” program used to catalog individual beluga
             images found in the Cook Inlet survey video.

1Although whale counts made from video were used in abundance estimates, the median counts made by
observers in the aircraft provided a quick, efficient approximation of relative abundance. Aerial counts could
also be used as a proxy (with appropriate corrections relative to each observer and group density) for video
counts when video was inadequate for a particular group.
                                                        14




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 36 of 118
                                 RESULTS AND DISCUSSION

                                        Survey Effort

         The June 2018 survey included 12 flights in the Aero Commander, which ranged
from 1.5 to 5.4 hours in duration from takeoff to landing. Flight time, the sum of time spent
in the air, whether or not a search effort was underway, totaled 42.9 hours for the season.
Systematic search effort, not including time spent circling whale groups, deadheading
without search effort, or periods with poor visibility was 18.2 hours. Poor visibility
interfered with search effort during 2.7 hours. This is the sum of time spent in the air when
glare, fog, white caps, or similar problems interfered with the survey effort, as determined
by the left-forward observer. The reconnaissance aircraft (Cessna) surveyed Knik Arm and
Turnagain Arm during the Distance Sampling experiment to document beluga groups not
within the experiment zones (Chickaloon Bay and Susitna Delta) for a total of 6.5 flight
hours.
         The 2018 aerial survey provided a thorough coverage of the coast of Cook Inlet
north of Augustine Island for most of the area within approximately 3 km of shore.
Including mid-inlet tracklines, survey coverage totaled 50% of the 20,943 km2 of Cook Inlet
surface area (assuming a 2.0 km transect swath: 1.4 km on the left plus 1.4 km on the right,
less the 0.8 km blind zone beneath the aircraft). Most of upper Cook Inlet was surveyed
seven times, especially areas where belugas have consistently been found in the past – such
as the Susitna Delta, Knik Arm, and Chickaloon Bay.
         One of the primary observers (authors of this report) has flown with this project on
almost all of these surveys since 1993 (KWS). The other observers have flown on 9 to 12 of
the abundance surveys (CLS, BAM), with one new participant in the Aero Commander (CB)
and one observer in the Cessna (VG). Differences between observers’ sighting
performances (whether or not an observer found whale groups seen by others and how
high or low that observer’s counts were relative to the other observers) are incorporated
into correction factors for the abundance estimates (see Chapter 2).

                                              15




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 37 of 118
                           Summary Counts and Daily Reports

       Median counts of beluga groups for each area are presented in Table 1. Typically,
there were four good counts made by each observer for each group. The use of medians
(instead of means or maximum counts) and the consistency of the observation team have
meant that changes in index counts between years are probably not a function of observer
performance. The median index count for all observers for 2018 was 194, which falls
within index counts generated to date for this project. These summary counts do not reflect
any correction for missed whales or groups (see Chapter 2).
       Day-by-day survey effort and marine mammal sighting locations are summarized
below. Lower inlet surveys and Distance Sampling experiments were planned for the
beginning of the project because tides were more favorable (negative low tides later in the
day) for upper inlet surveys starting 11 June.




                                             16




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 38 of 118
Table 1. -- Beluga counts made during aerial surveys of Cook Inlet in June 2018. Counts are medians
            from multiple counts of each whale group. Dashes (---) indicate no survey effort and
            zeroes (0) indicate that the area was surveyed but no whales were seen. Locations are
            listed in a clockwise order around Cook Inlet starting with Turnagain Arm. If more than
            one group was found within a location, the median for each group was added together
            (see Daily Reports for specific group locations). Note: median group counts were
            rounded up when the final median included a “partial” whale (e.g., Group 6 on 6/12 was
            74.75 whales), depending when rounding occurred (by group, by region, or by day)
            resulted in overall daily index counts that may vary by a few whales (+/- 1 to 4) (see
            Chapter 2 tables).

     Location       6/5    6/6     6/7     6/8     6/9    6/10    6/11     6/12    6/13     6/14      6/15
 Turnagain Arm       ---    0       0       0       ---    ---     0        1       0         0        ---
   Chickaloon
    Bay/ Point                                                     39,
   Possession        1*     b      16b     24b     ---     ---     56d      8       21        9        9
       Point
  Possession to
  Moose Point/
  East Foreland      0      0       0       0      ---     ---      2       7        3        0        0
     Mid-inlet
     transect        ---    0       0       0       c       0       ---     0        0        0        ---
  East Foreland
    to Homer         0      ---     ---     ---    ---     ---      ---     ---     ---       ---      ---
 Kachemak Bay
 to English Bay      0      ---     ---     ---    ---     ---      ---     ---     ---       ---      ---
  Ursus Cove to
  Harriet Point      0      ---     ---     ---    ---     ---         ---     ---     ---      ---      ---
  Redoubt Bay        0      ---     ---     ---    ---     ---         ---     ---     ---      ---      ---
   Trading Bay       0      ---     ---     ---    ---     ---          0       4      52       21       11
                                                                      56,
   Susitna Delta a    ---    b       47b     19b     91c     ---     152d      92     118 e    105       58
      Knik Arm        ---    0        0       0       ---    ---        0       0       0        0       ---
     Fire Island      ---    0        0       0       ---    ---        0       0       0        0        0
    Index counts       0     b        b       b        c      0         d     112     194      135      78f
a The coast between North Foreland and Point MacKenzie is defined as the Susitna Delta.
b Distance sampling experiment days. See section in text.
c Attempted sawtooth trackline of offshore upper and lower Cook Inlet but low clouds obscured water. Ran an

experimental strip transect of the Susitna Delta.
d Ran experimental strip transect of upper inlet with two counting passes each in the Chickaloon and Susitna

distance sampling areas.
e Includes 35 whales (Group 9 = 32 whales, Group 11 = 3) seen by the offshore observer as groups between

Threemile and Little Susitna were widely dispersed.
f Unable to complete the upper inlet survey due to rain and gale force winds.




                                                     17




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 39 of 118
5 June 2018
       The Aero Commander 690 (N690AX) departed Merrill Field at 10:37 h and flew the
eastern coastline from Point Possession to English Bay before returning to Homer in
Kachemak Bay for a refueling stop. The survey continued from Homer to Ursus Cove in
Kamishak Bay where the coastal survey resumed heading north. The coastal track
terminated at North Foreland and the team flew off-effort back to Anchorage.
       Marine mammal sightings (Fig. 6) included a single beluga near the Chickaloon
bluffs prior to going on-effort at Point Possession. Harbor seals (Phoca vitulina) were
sighted in Kachemak Bay (7 sightings, 253 animals) and between Big River in Redoubt Bay
and McArthur River in Trading Bay (6 sightings, 357 animals). Unidentified pinnipeds were
sighted in Kachemak Bay (1 sighting, 4 animals). Sea otters (Enhydra lutris) were found in
large numbers in Kachemak Bay (33 sightings, 1,991 animals [biased downward as
sightings and group sizes were lumped together and estimated at times at great distances
from the plane]) with only a few encountered in Ursus Cove on the western coastal survey
(2 sightings, 2 animals). One Steller sea lion (Eumetopias jubatus) was observed north of
English Bay (Fig. 6). Sea states ranged from Beaufort sea state 0 to 4, with brief periods
(0.3 hours) of poor visibility during the 5.7-hour survey.




                                              18




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 40 of 118
Figure 6. -- On-effort trackline and marine mammal sightings on 5 June during the 2018 beluga
             aerial abundance survey, Cook Inlet, Alaska.




                                                19




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 41 of 118
6 June 2018
       We began Distance Sampling surveys on 6 June, departing Merrill Field at 11:30 h in
an Aero Commander 690 (N690AX). Viewing conditions were excellent to fair during the
2.2-hour survey. Winds were mostly calm (Beaufort sea states ranged from 1 to 2)
throughout much of the survey area, with brief periods of Beaufort sea state 3. The tide was
rising from a +7 ft. low tide at 07:48 h (at Fire Island) to a 21 ft. high tide at 13:04 h and
mudflats were completely submerged during the entire survey. Tracklines crossed the
submerged mudflats in the Susitna Delta beginning east of Little Susitna River (offshore at
Waypoint 1) and ending east of Threemile Creek (offshore at Waypoint 20) (Fig. 7), at
which point we flew across the inlet toward Moose Point to begin the Chickaloon Bay
survey lines. We continued the shore to offshore pattern, starting at Moose Point shoals
(Waypoint 21) and ending near the entrance to Turnagain Arm (Waypoint 35).
Simultaneously, a reconnaissance plane (Cessna 180 N64337) surveyed the coastal areas of
Knik Arm, Turnagain Arm, and the northern shoreline of Chickaloon Bay from 11:40 to
14:00 h.
       Belugas were observed in the Little Susitna River during an off-effort transit
between Waypoints 2 and 3 (Fig. 7). While on-effort, belugas were seen off the east and
west forks of the Susitna River, at the Ivan, Theodore, and Beluga rivers, the Chickaloon Bay
bluffs, Chickaloon River, and Burnt Island. Other marine mammal sightings included
hauled-out harbor seals in both study areas (not shown on Fig. 7). The reconnaissance
airplane encountered only one harbor seal (near Hope in Turnagain Arm) and the same
beluga group that was observed on the final Distance Sampling trackline (Waypoints 34-
35) at Burnt Island near the entrance to Turnagain Arm (Fig. 7). Video and counting passes
were attempted near the Theodore and Lewis rivers but whales were too dispersed. Five
counting passes were completed on the Chickaloon River beluga group.




                                                20




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 42 of 118
Figure 7. -- On-effort trackline and marine mammal sightings on 6 June during the 2018 beluga
             aerial abundance survey, Cook Inlet, Alaska. Shown: Distance Sampling tracklines
             (straight lines), reconnaissance survey (coastal track in Knik and Turnagain arms),
             Distance Sampling beluga sighting (white circle = on effort, white star = off effort),
             reconnaissance beluga sighting (white square), and harbor seal sighting (yellow
             square).




7 June 2018
        We followed a similar pattern as the previous survey day, departing Merrill Field in
an Aero Commander 690 (N840TW) at 11:07 h. Viewing conditions were excellent to fair
during much of the 3.2-hour survey. Winds were mostly calm (Beaufort sea states ranged
from 0 to 2 with brief periods of 3). Scheme 2 began near the Little Susitna River at
Waypoint 36 (Fig. 8). Mudflats were submerged during the entire survey (+6.7 ft. low tide
at 08:46 h, rising to almost 21 ft. by 14:10 h). Belugas were encountered in the Little
                                                   21




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 43 of 118
Susitna River (off effort), between the east fork of the Susitna River and the Little Susitna
River, off both the east and west forks of the Susitna River, off the Ivan River, in Beluga
River (off effort), off Point Possession, off Chickaloon Bay bluffs, in Chickaloon River, and
near Burnt Island (Fig. 8). Other marine mammals included 6 harbor seals in the water off
the unexposed mudflats at Susitna River (Fig. 8). Video and counting passes were
attempted on the groups found between the Susitna and Little Susitna rivers, between
Beluga and Ivan rivers, off Chickaloon Bay bluffs, and in the mouth of the Chickaloon River.
The reconnaissance aircraft (Cessna 180 N64337) did not encounter any marine mammals
during the coastal survey conducted from 11:08 to 13:20 h.




Figure 8. -- On-effort trackline and marine mammal sightings on 7 June during the 2018 beluga aerial
             abundance survey, Cook Inlet, Alaska. Shown: Distance Sampling tracklines (straight
             lines), reconnaissance survey (coastal track), Distance Sampling beluga sighting (white
             circle = on effort, white star = off effort), and harbor seal sighting (yellow square).
                                                 22




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 44 of 118
8 June 2018
       We continued the Distance Sampling experiment for a third day. Viewing conditions
were excellent to fair during much of the 2.4-hour survey. Winds were mostly calm
(Beaufort sea states ranged from 0 to 2). We departed Merrill Field in the Aero Commander
690 (N840TW) at 09:51 h. Scheme 3 began near the Little Susitna River at Waypoint 71
(Fig. 9). The earlier departure time caused us to encounter partially exposed mudflats
(+5.3 ft. low tide at 09:40 h, rising to over 21 ft. by 15:17 h) in both sampling regions.
Belugas were seen in the Little Susitna River (off effort), between the Theodore and Ivan
rivers, off Point Possession, off the Chickaloon Bay bluffs, and at the mouth of Chickaloon
River (Fig. 9). Video and counting passes were attempted on the groups found between the
Theodore and Ivan rivers, off Point Possession, and along the Chickaloon Bay bluffs. The
reconnaissance aircraft (Cessna 180 N64337) did not encounter any marine mammals
during the coastal survey conducted from 09:40 to 11:45 h.




                                               23




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 45 of 118
Figure 9. -- On-effort trackline and marine mammal sightings on 8 June during the 2018 beluga
             aerial abundance survey, Cook Inlet, Alaska. Shown: Distance Sampling tracklines
             (straight lines), reconnaissance survey (coastal track), Distance Sampling beluga
             sighting (white circle = on effort, white star = off effort), and harbor seal sightings
             (yellow squares).




9 June 2018
        With the low tide predicted at +3 ft. at 11:00 h, we planned an offshore sawtooth
survey beginning offshore of the Susitna River (Waypoint 11) and ending off Kachemak Bay
(Waypoint 3; see Fig. 1), then returning on a straight line back to East and West Foreland
(Waypoint 10; see Fig. 1). We departed Merrill Field at 09:39 h and were on effort until
approximately midway to Waypoint 10 before encountering low ceilings (300 ft. to 800 ft.).
It was not possible to survey below the clouds, so we climbed to 2,000 ft. and continued

                                                   24




       Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 46 of 118
south to Kalgin Island to determine the extent of the cloud cover. At Kalgin Island, low
clouds continued south to the visible horizon and the lower inlet survey was aborted. We
returned to the upper inlet to conduct a coastal transect in passing mode in the Susitna
Delta. Six beluga groups were encountered between Beluga River and the east fork of the
Susitna River (Fig. 10). Viewing conditions were excellent to fair during the passing mode
survey. Winds were mostly calm (Beaufort sea states ranged from 1 to 2) during the 1.5 h
survey.




Figure 10. -- On-effort trackline and marine mammal sightings on 9 June during the 2018 beluga
              aerial abundance survey, Cook Inlet, Alaska. Beluga sighting = white circle.




                                               25




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 47 of 118
10 June 2018
       We made a second attempt at the offshore sawtooth survey from Waypoint 11
(offshore of the Susitna River) to Waypoint 3 (off Kachemak Bay) then returning on a
straight line back to Waypoint 10 (between East and West Foreland) (Fig. 11). We departed
Merrill Field at 10:55 h. Marine mammals were not seen though seabirds, flotsam, and
small boats were visible during the 3.1-hr survey. Beaufort sea states ranged from 1 to 5
and visibility ranged from excellent to poor with percent overcast ranging from 0 to 80%.




Figure 11. -- On-effort trackline on 10 June during the 2018 beluga aerial abundance survey, Cook
              Inlet, Alaska.
                                                26




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 48 of 118
11 June 2018
       The first survey of upper Cook Inlet included all coastal areas north of Moose Point
and the McArthur River. Low tide was predicted at -1.3 ft. at the Fire Island station at 12:09
AKDT. We departed Merrill Field at 09:56 h and began the on-effort coastal survey in
Turnagain Arm (Fire Island to the entrance of Turnagain Arm was off-effort due to poor
visibility). We surveyed the entire Arm and continued the survey into Chickaloon Bay
where we observed the first group of belugas swimming west of Chickaloon River. As the
whales swam toward the Chickaloon Bay bluffs, we flew counting passes. After resuming
the coastal survey, we observed Group 2 along the bluffs. Group 3 was encountered along
the bluffs while counting Group 2. During the counting passes, Group 4 was observed
offshore by the right front observer. Group 5 was encountered west of Point Possession as
the whales swam into Chickaloon Bay (Fig. 12). We rotated observer positions and
returned to Burnt Island to conduct a second circuit of the Chickaloon Bay region. Groups
had moved during the aircraft transit (Fig. 12). Counting passes were conducted until each
observer had a best, high, and low count for each group. We resumed the coastal survey
from Point Possession to Moose Point, observing a beluga group beyond the survey strip
width near Moose Point shoals (Fig. 12). We crossed the inlet to the shoreline south of the
McArthur River.
       Whales were not found in Trading Bay. In the Susitna Delta, a lone beluga was
observed near the Theodore River and a lone beluga near the west fork of the Susitna
River. An eastbound group was encountered at the mudflat edge of the east fork of the
Susitna River. We conducted counting and video passes before resuming the coastal survey.
The final group of the first circuit of the Susitna Delta was observed beyond the strip width
in the Little Susitna River. We returned to Threemile Creek to conduct a second circuit of
the Susitna Delta region. A westbound group was observed offshore as we approached the
eastbound group encountered on the first circuit. Both beluga groups began to merge and
weather conditions deteriorated and only one counting pass was obtained. We continued
the coastal survey into Knik Arm where weather conditions improved. The survey
terminated at Pt. Woronzof (Fig. 12). Other marine mammal sightings included harbor
                                              27




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 49 of 118
seals hauled out on the Susitna River mudflats (Fig. 12). Sea states ranged from Beaufort
sea state 0 to 3. Sighting conditions were fair to excellent, with the exception of the
segment from Fire Island to Turnagain Arm during the 5-hour survey.




Figure 12. -- On-effort trackline and marine mammal sightings on 11 June during the 2018 beluga
              aerial abundance survey, Cook Inlet, Alaska. Beluga groups on the first circuit of the
              Chickaloon Bay and Susitna Delta regions are shown as open circles, second circuit as
              circles with black dots, and beyond strip width as stars. Harbor seals were hauled out
              at multiple sites along the Susitna mudflats (yellow square).




12 June 2018
       The negative low tide (-3.3 ft.) was predicted for 12:56 AKDT at Fire Island. Due to
potential heavy air traffic in Knik Arm during the afternoon, we began the survey in Knik

                                                 28




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 50 of 118
Arm after departing Merrill Field at 09:37 h, before surveying to Fire Island, Turnagain
Arm, and Chickaloon Bay. We encountered the first beluga group on the south shore of
Turnagain Arm (Fig. 13). The whales were swimming toward Chickaloon Bay. Group 2 was
between the Chickaloon Bay bluffs and mudflats east of Point Possession. We continued the
coastal survey to Moose Point where Groups 3 and 4 were observed offshore near the
Moose Point shoals. After transiting across the inlet to North Foreland, Group 5 was sighted
near the T-dock as we resumed the coastal survey. Group 6 included belugas dispersed in
the mud plume from Threemile Creek to Ivan River. We continued along the Susitna Delta,
encountering Group 7 along the mudflats at the east fork of the Susitna River. Group 8 was
just outside the mouth of the Little Susitna River. Counting and video passes were
completed on each group. The coastal survey terminated at Point MacKenzie
(Fig. 13). Other marine mammal sightings included harbor seals hauled out in Chickaloon
Bay and the Susitna Delta (Fig. 13). Sightings conditions were generally excellent to fair
with Beaufort sea states ranging from 1 to 3, and only brief periods of poor visibility near
Fire Island and northern Chickaloon Bay due to glare and high sea states. Total survey time
was 4.9 hours.




                                              29




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 51 of 118
Figure 13. -- On-effort trackline and marine mammal sightings on 12 June during the 2018 beluga
              aerial abundance survey, Cook Inlet, Alaska. Beluga groups are shown as open circles.
              Harbor seals were hauled out at multiple sites along the Chickaloon River mudflats and
              Susitna mudflats (yellow squares).




13 June 2018
       We started the survey in Knik Arm at Port MacKenzie to take advantage of the low
tide in the Susitna Delta (-4.8 ft. at 13:43 AKDT), following the shoreline clockwise to Fire
Island, Turnagain Arm, Chickaloon Bay, Pt. Possession, and Moose Point before crossing the
inlet to McArthur River and concluding the survey at Point MacKenzie. The first beluga
group was in the Chickaloon River (Fig. 14). The second group was along the Chickaloon
River mudflats. Group 3 was dispersed along the Chickaloon Bay bluffs. Group 4 was at Pt.
Possession. Group 5 was observed at Moose Point prior to crossing the inlet on-effort to the
                                                 30




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 52 of 118
McArthur River. Group 6 was travelling north toward Granite Point in Trading Bay. Group 7
was just north of the T-dock at North Foreland. Group 8 was offshore of the Native Village
of Tyonek. Multiple counting and video passes were conducted on all groups.
       With 30 minutes of fuel remaining, we encountered beluga Group 9, spread from
Threemile Creek to the middle of the Susitna Delta. We returned to Threemile Creek to
conduct a continuous counting pass from Threemile Creek to the Little Susitna River with
observers tallying whales on the left and right sides of the plane. Group 9 included whales
from Threemile Creek to the west fork of the Susitna River. Group 10 included a few whales
seen near the east fork, while Group 11 was observed offshore from Group 10. Group 12
was west of the Little Susitna River (Fig. 14).
       Beaufort sea states ranged from 0 to 5. Sighting conditions were excellent to fair
during the 5.4-hr survey, with brief periods of poor visibility in Turnagain Arm due to high
winds and glare. Other marine mammal sightings included harbor seals hauled out near
Chickaloon River (Fig. 14) and on the Susitna River mudflats (not mapped due to focus on
continuous counting pass).




                                                  31




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 53 of 118
Figure 14. -- On-effort trackline and marine mammal sightings on 13 June during the 2018 beluga
              aerial abundance survey, Cook Inlet, Alaska. Beluga groups are shown as open circles.
              Harbor seals were hauled out near Chickaloon River (yellow square) and Susitna River
              mudflats (not shown).



14 June 2018
       We started the survey at Fire Island to take advantage of the low tide in the Susitna
Delta (-5.6 ft. at 14:31 AKDT), following the shoreline clockwise to Turnagain Arm,
Chickaloon Bay, Pt. Possession, Moose Point, and Boulder Point before crossing the inlet to
West Foreland and concluding the survey after flying Knik Arm during the low tide. We
encountered the first beluga group at Chickaloon River (Fig. 15). Group 2 was along the




                                                32




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 54 of 118
Chickaloon Bay bluffs. Group 3 was swimming toward the McArthur River from Granite
Point (Fig. 15). Group 4 was south of the T-dock at North Foreland.
       Group 5 was dispersed from the Threemile Creek area to Beluga River where we
also encountered Group 6 while off-effort on counting passes. Group 6 extended from
Beluga River to Ivan River. Group 7 was located along the mudflats (at the -5 ft. tide) off the
east fork of the Susitna River. Group 8 was located west of the mouth of the Little Susitna
River. Four counting and video passes were conducted on all groups. Group 9 was seen
west of Pt. MacKenzie, directly in the flight path to Anchorage International Airport, so only
one counting pass was completed. The coastal survey terminated after surveying Knik Arm
on the low tide. Other marine mammal sightings included harbor seals (1 sighting of
300 animals) hauled out on the Susitna River mudflats (Fig. 15, Appendix). Sightings
conditions were excellent to fair, with brief periods of poor visibility due to glare with
Beaufort sea states ranging from 0 to 3 during the 5-hour survey.




                                               33




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 55 of 118
Figure 15. -- On-effort trackline and marine mammal sightings on 14 June during the 2018 beluga
              aerial abundance survey, Cook Inlet, Alaska. Beluga groups are shown as open circles.
              Harbor seals were hauled out at the east fork of Susitna River (yellow square).




15 June 2018
       Winds were predicted to increase throughout the day. We started the survey at Fire
Island but high winds out of Turnagain Arm created poor sighting conditions. We transited
across the entrance of Turnagain Arm off-effort to Burnt Island and began surveying the
Chickaloon Bay shoreline. Group 1 was at the mouth of Chickaloon River. Group 2 was
along the survey track off the mudflats while Group 3 was by the Chickaloon Bay bluffs
(Fig. 16). We conducted a second circuit of Chickaloon Bay before continuing to Pt.
Possession then Moose Point. We continued the survey to midway between Moose Point
and Boulder Point then crossed the inlet off-effort in heavy rain to Trading Bay. We
                                                 34




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 56 of 118
resumed the coastal survey south of the McArthur River. We encountered the next beluga
group north of McArthur River. Two groups were located near Beluga River, one dispersed
from the Chuitna River to Threemile Creek and the other across the mouth of the Beluga
River. High sea states (Beaufort 5-6) in the Susitna Delta reduced visibility to poor,
although a small group of belugas was detected in the surf near the east fork of the Susitna
River. No belugas were found at the Little Susitna River, which we surveyed up to the first
bend. We did not survey upriver at the McArthur, Beluga, or Susitna rivers as mudflats
exposed during the low tide (-5.6 ft. at 15:19 h) prevented belugas from accessing the
rivers. Low clouds, high winds, and heavy rain in Knik Arm meant terminating the coastal
survey at Point MacKenzie. Total survey time was 4.7 hours.




Figure 16. -- On-effort trackline and marine mammal sightings on 15 June during the 2018 beluga
              aerial abundance survey, Cook Inlet, Alaska. Beluga groups are shown as open circles.
                                                 35




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 57 of 118
                                         Summary


       In 2018, the daily medians ranged from 113 to 194 (Table 1) for days where
coverage included the entire upper inlet. The 2018 index count (the median count from the
best survey day) of 194 belugas, falls within the range of index counts (see Chapter 2).
Similar to past years, belugas were found in the Susitna Delta, Turnagain Arm, and
Chickaloon Bay. Belugas were also found in Trading Bay, from the Native Village of Tyonek
to the Little Susitna River, in Turnagain Arm, from Burnt Island to the bluffs along
Chickaloon Bay, and from Point Possession to Moose Point and near the Moose Point
shoals. None were seen in Knik Arm. See Appendix for all other marine mammal sightings.
       While counts in the Susitna Delta have remained fairly constant during the 20+-year
span of these surveys, whales have not been observed in Knik Arm the last eight survey
years (2008-2012, 2014, 2016, 2018; Fig. 17). Belugas found in Chickaloon Bay were
typically near the south shore, most often in an area 3 km southeast of Point Possession
between the bluffs and Chickaloon River. Annual counts in Chickaloon Bay have been in the
range of 20-60 belugas (Fig. 17). However, in 2004, counts were as high as 176, and for the
first time there appeared to be exchanges of belugas between the Susitna Delta and
Chickaloon Bay/Turnagain Arm within the timeframe of the survey; that is, when counts
were low in the Susitna area, they were high in Chickaloon Bay and vice versa (Rugh et al.
2005a). Similar apparent exchanges were seen in 2010 and 2011, and possibly in 2016 and
2018 when we observed small groups between the Susitna Delta and Point Possession
(Fig. 18).
       Throughout each abundance survey, CIBs were seen near the coast and within river
mouths in all years, and after 2000, nearly all of the sightings occurred in the northernmost
portions of the inlet (Hobbs et al. 2015, Shelden et al. 2015a). Belugas were found in the
Susitna Delta region (deﬁned as the area between Point MacKenzie and North Foreland)
throughout the survey time series. Whales were also seen in large numbers in Knik Arm
from 1997 to 2003, with a few observations continuing until 2007, after which none were
found in this region during the June surveys (Fig. 17). From 2004 to 2007, more whales
                                              36




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 58 of 118
were observed in the Chickaloon Bay–Turnagain Arm region, coincident with the lower
numbers seen in Knik Arm. Belugas (group sizes ranging from 1 to 27 whales) have been
observed in areas south of North Foreland and Point Possession, but not consistently. In
2018, groups were once again observed near Moose Point and the tidal shoals offshore and,
similar to the 2012 survey, in Trading Bay. We also observed belugas north and south of
North Foreland and near the Native Village of Tyonek.
       The contraction in range first documented in Rugh et al. (2010) has persisted. Since
2008, on average 81% of the total population occupied the Susitna Delta in early June
during the aerial survey period, compared to roughly 50% in the past (1978-79, 1993-97,
1998-2008) (Fig. 18). The 2009-18 range was estimated to be only 29% of the range
observed in 1978-79 (Fig. 19), similar to the 2009-16 range (Shelden et al. 2017) and a
slight increase from the 2009-14 range of 25% presented in Shelden et al. (2015).




                                             37




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 59 of 118
Figure 17. -- Regions occupied by belugas in upper Cook Inlet, Alaska, from 1994 to 2018. Each
              survey day is represented as a single bar above and following the year indicated on the
              x-axis. (Originally published in Hobbs et al. (2015) for the period 1994-2012).

                                                 38




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 60 of 118
Figure 18. -- Areas occupied by belugas in Cook Inlet, Alaska, during systematic aerial surveys in
              1978–79 (upper left panel), 1993–97 (upper right panel), 1998–2008 (lower left
              panel), and 2009–18 (lower right panel). The distribution of belugas around each
              central location for each period was calculated at 1 and 2 SD (capturing ca. 68% and
              95% of the whales; shaded regions). (Originally published in Shelden et al. 2015b for
              the period 1978-2014).

                                                 39




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 61 of 118
Figure 19. -- Areas occupied by belugas in Cook Inlet, Alaska, during systematic aerial surveys in
              1978–79, 1993–97, 1998–2008, and 2009–18. The distribution of belugas around each
              central location (shaded regions next to symbols) for each period was calculated at
              2 SD (capturing ca. 95% of the whales). The 95% core summer distribution contracted
              from 7,226 sq. km in 1978–79 to 2,110 sq. km in 2009–18 (29% of the 1978–79 range).


                                                40




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 62 of 118
                                        CONCLUSIONS


       In Cook Inlet, belugas concentrate in large groups near river mouths or shallow bays
during late spring and early summer in the northernmost reaches of the inlet, especially in
the Susitna Delta, Knik Arm, and Chickaloon Bay (Rugh et al. 2000b, 2005b; Shelden et al.
2013, 2015a, 2017). These concentrations usually last from mid-May to July or later and
are very likely associated with the migration of anadromous fish, particularly eulachon
(Thaleichthys pacificus) and several species of Pacific salmon (Oncorhynchus spp.; Moore
et al. 2000). Research protocol and coverage area for the June aerial surveys of Cook Inlet
have been kept consistent to minimize variables in inter-year analyses. The type of aircraft,
window configuration, altitude, air speed, and coastal search patterns were constant, and
most of the observers have been on many or all of the surveys, maintaining continuity in
effort. On all but one of these 22 surveys, flights were in the first half of June. Each year
there have been at least 4-6 replicate flights around upper Cook Inlet with the difference
that in 2004 and subsequent years additional survey days were included. The large number
of flights per year across many years and the consistency of effort have helped us detect
patterns of whale distribution and identify changes that have occurred.
       Historically many belugas were seen in both upper and lower Cook Inlet in June and
July (Rugh et al. 2000b, Shelden et al. 2015b). However, between 1993 and 1995, during
the first 3 years of the NMFS surveys, very few belugas (less than 3% of all of the annual
sightings) were in the lower inlet, south of East Foreland and West Foreland (Rugh et al.
2000), and in subsequent years, 1996-2011, hardly any (one whale in Tuxedni Bay in 1997
and two in Kachemak Bay in 2001) were seen in the lower inlet during these surveys. Many
other marine mammal species were seen in the lower inlet throughout the study period:
sea otters, harbor seals, harbor porpoise, fin whales, humpback whales, and Steller sea
lions (Appendix), which indicates the lack of beluga sightings was not due to poor visibility.
       Furthermore, in the southern half of the upper inlet, south of North Foreland and
Point Possession, sighting rates dropped from an annual average of 1.5% during the period
1993-1995, to zero for all subsequent years until June 2012. Sighting conditions have
                                                41




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 63 of 118
generally been ideal during these aerial surveys, but with the exception of June 2012 and
June 2018 (when a group was repeatedly found in Trading Bay) the only places where
belugas were consistently found were waters north of North Foreland and Moose Point. A
steep decline in the number of June sightings in both Knik Arm and Turnagain Arm also
occurred after 2007 (Figs. 17 and 18).
       Although these aerial surveys provide a broad-scale picture of the whale
distribution each June, satellite-tagging provides much more detail over longer time
periods, albeit of only a few whales (e.g., 14 belugas: see Hobbs et al. 2005, Goetz et al.
2012b, Shelden et al. 2015b). Results from tagged whales (from 1999 to 2003) show that
the beluga distribution seen during the June aerial surveys is representative of most of the
summer through late autumn, with whales remaining in waters north of East and West
Foreland (Shelden et al. 2015b). In winter, some of the tagged whales dispersed into
deeper waters and a few explored waters farther south (Chinitna Bay) before returning to
the upper inlet, but they never left Cook Inlet (Hobbs et al. 2005, Goetz et al. 2012b,
Shelden et al. 2015b).
       Median estimates presented in Table 1 are a rough index of relative abundance;
however, calculated abundances with their respective CVs (Hobbs et al. 2015, Shelden et al.
2015a; Chapter 2) include corrections for whales missed within the viewing range of
observers, whales missed because they were beneath the surface throughout an aerial
counting pass, as well as density corrections. The abundance estimates, with their
associated CVs, are the appropriate values to use in inter-year trend analyses. The next
biennial survey is scheduled for June 2020.




                                               42




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 64 of 118
                                          CITATIONS


Allen, B. M., and R. P. Angliss. 2013. Alaska marine mammal stock assessments, 2012. U.S.
       Dep. Commer., NOAA Tech. Memo. NMFS-AFSC-245, 282 p.
Calkins, D. G. 1984. Belukha whale. Vol. IX in: Susitna hydroelectric project; final report; big
       game studies, Alaska Dep. Fish Game Doc. No. 2328, 17 p.
Goetz, K. T., D. J. Rugh, A. J. Read, and R. C. Hobbs. 2007. Habitat use in a marine ecosystem:
       beluga whales Delphinapterus leucas in Cook Inlet, Alaska. Mar. Ecol. Prog. Ser.
       330:247-256.
Goetz, K. T., R. A. Montgomery, J. M. Ver Hoef, and R. C. Hobbs. 2012a. Identifying essential
       habitat of the endangered beluga whale in Cook Inlet, Alaska. Endang. Species Res.
       16:135-147.
Goetz, K. T., P. W. Robinson, R. C. Hobbs, K. L. Laidre, L. A. Huckstadt, and K. E. W. Shelden.
       2012b. Movement and dive behavior of beluga whales in Cook Inlet, Alaska. AFSC
       Processed Rep. 2012-03, 40 p. Alaska Fish. Sci. Cent., NOAA, Natl. Mar. Fish. Serv.,
       7600 Sand Point Way NE, Seattle, WA 98115.
Hazard, K. 1988. Beluga whale, Delphinapterus leucas, p. 195-235. In J. W. Lentfer (editor),
       Selected marine mammals of Alaska: Species accounts with research and
       management recommendations. Mar. Mammal Comm., Washington D.C.
Hobbs, R. C. 2013. Detecting changes in population trends for Cook Inlet beluga whales
       (Delphinapterus leucas) using alternative schedules for aerial surveys. U.S. Dep.
       Commer., NOAA Tech. Memo. NMFS-AFSC-252, 25 p.
Hobbs, R. C., D. J. Rugh, and D. P. DeMaster. 2000a. Abundance of beluga whales,
       Delphinapterus leucas, in Cook Inlet, Alaska, 1994-2000. Mar. Fish. Rev. 62(3):37-45.
Hobbs, R. C., J. M. Waite, and D. J. Rugh. 2000b. Beluga, Delphinapterus leucas, group sizes in
       Cook Inlet, Alaska, based on observer counts and aerial video. Mar. Fish. Rev.
       62(3):46-59.
Hobbs, R. C., K. L. Laidre, D. J. Vos, B. A. Mahoney, and M. Eagleton. 2005. Movements and
       area use of belugas, Delphinapterus leucas, in Cook Inlet, Alaska. Arctic 58:331-340.
                                               43




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 65 of 118
Hobbs, R. C., K. E. W. Shelden, D. J. Rugh, C. L. Sims, and J. M. Waite. 2015. Estimated
       abundance and trend in aerial counts of beluga whales (Delphinapterus leucas) in
       Cook Inlet, Alaska, 1994-2012. Mar. Fish. Rev. 77(1): 11-31. (doi:
       10.7755/MFR.77.1.2).
Klinkhart, E. G. 1966. The beluga whale in Alaska. Alaska Dep. Fish and Game, Juneau, Fed.
       Aid Wildl. Restor. Proj. Rep. Vol. VII, Proj. W-6-R and W-14-R. 11 p.
Laidre, K. L., K. E. W. Shelden, D. J. Rugh, and B. A. Mahoney. 2000. Beluga, Delphinapterus
       leucas, distribution and survey effort in the Gulf of Alaska. Mar. Fish. Rev. 62(3):27-
       36.
Lerczak, J. A., K. E. W. Shelden, and R. C. Hobbs. 2000. Application of suction-cup attached
       VHF transmitters to the study of beluga, Delphinapterus leucas, surfacing behavior in
       Cook Inlet, Alaska. Mar. Fish. Rev. 62 (3):99-111.
Litzky, L. K. 2001. Monitoring recovery status and age structure of Cook Inlet, Alaska
       belugas by skin color determination. Masters Thesis, Univ. Washington, Seattle. 76 p.
Mahoney, B. A., and K. E. W. Shelden. 2000. Harvest history of belugas, Delphinapterus
       leucas, in Cook Inlet, Alaska. Mar. Fish. Rev. 62(3):124-133.
Moore, S. E., K. E. W. Shelden, L. K. Litzky, B. A. Mahoney, and D. J. Rugh. 2000. Beluga,
       Delphinapterus leucas, habitat associations in Cook Inlet, Alaska. Mar. Fish. Rev.
       62(3):60-80.
Murray, N. K., and F. H. Fay. 1979. The white whales or belukhas, Delphinapterus leucas, of
       Cook Inlet, Alaska. Unpubl. Doc. (SC/31/SM12) submitted to the Sub-committee on
       Small Cetaceans, IWC Scientific Committee, June 1979. 7 p.
O’Corry-Crowe, G. M., R. S. Suydam, A. Rosenberg, K. J. Frost, and A. E. Dizon. 1997.
       Phylogeography, population structure and dispersal patterns of the beluga whale
       Delphinapterus leucas in the western Nearctic revealed by mitochondrial DNA. Mol.
       Ecol. 6:955-970.




                                               44




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 66 of 118
Rugh, D. J., R. P. Angliss, D. P. DeMaster, and B. A. Mahoney. 1995. Aerial surveys of belugas
       in Cook Inlet, Alaska, June 1994. Unpubl. Doc. (SC/47/SM10) submitted to the IWC
       Scientific Committee, June 1995. 14 p. [This field report contained data considered
       provisional and has subsequently been revised and published in the peer-review
       literature as Rugh et al. (2000b)].
Rugh, D. J., K. E. W. Shelden, R. P. Angliss, D. P. DeMaster, and B. A. Mahoney. 1996. Aerial
       surveys of beluga whales in Cook Inlet, Alaska, July 1995. Unpubl. Doc. (SC/48/SM8)
       submitted to the IWC Scientific Committee, May 1996. 21 p. [This field report
       contained data considered provisional and has subsequently been revised and
       published in the peer-review literature as Rugh et al. (2000b)].
Rugh, D. J., K. E. W. Shelden, J. M. Waite, R. C. Hobbs, and B. A. Mahoney. 1997a. Aerial
       surveys of beluga whales in Cook Inlet, Alaska, June 1996. Unpubl. Doc.
       (SC/49/SM19) submitted to the IWC Scientific Committee, Sept. 1997. 22 p. [This
       field report contained data considered provisional and has subsequently been
       revised and published in the peer-review literature as Rugh et al. (2000b)].
Rugh, D. J., R. C. Hobbs, K. E. W. Shelden, and J. M. Waite. 1997b. Aerial surveys of beluga
       whales in Cook Inlet, Alaska, June 1997. Unpubl. Doc. (SC/49/SM20) submitted to
       the IWC Scientific Committee, Sept. 1997. 17 p. [This field report contained data
       considered provisional and has subsequently been revised and published in the
       peer-review literature as Rugh et al. (2000b)].
Rugh, D. J., R. C. Hobbs, K. E. W. Shelden, B. A. Mahoney, and L. K. Litzky. 1999. Surveys of
       beluga whales in Cook Inlet, Alaska, June 1998. Unpubl. Doc. (SC/51/SM11)
       submitted to the IWC Scientific Committee, May 1999. 11 p. [This field report
       contained data considered provisional and has subsequently been revised and
       published in the peer-review literature as Rugh et al. (2000b)].




                                               45




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 67 of 118
Rugh, D. J., K. E. W. Shelden, B. A. Mahoney, L. K. Litzky, R. C. Hobbs, and K. L. Laidre. 2000a.
       Aerial surveys of beluga whales in Cook Inlet, Alaska, June 1999, p. 1-10. In A. L.
       Lopez and D. P. DeMaster (editors), Marine Mammal Protection Act and Endangered
       Species Act implementation program 1999. AFSC Processed Rep. 2000-11, 195 p.
       Alaska Fish. Sci. Cent., NOAA, Natl. Mar. Fish. Serv., 7600 Sand Point Way NE, Seattle
       WA 98115. [This field report contained data considered provisional and has
       subsequently been revised and published in the peer-review literature as Rugh et al.
       (2000b)].
Rugh, D. J., K. E. W. Shelden, and B. A. Mahoney. 2000b. Distribution of belugas,
       Delphinapterus leucas, in Cook Inlet, Alaska, during June/July 1993-2000. Mar. Fish.
       Rev. 63(3):6-21.
Rugh, D. J., K. E. W. Shelden, B. A. Mahoney, and L. K. Litzky. 2001. Aerial surveys of belugas
       in Cook Inlet, Alaska, June 2000, p. 1-11, In A. L. Lopez and R. P. Angliss (editors),
       Marine Mammal Protection Act and Endangered Species Act implementation
       program 2000. AFSC Processed Rep. 2001-06, 115 p. Alaska Fish. Sci. Cent., NOAA,
       Natl. Mar. Fish. Serv., 7600 Sand Point Way NE, Seattle WA 98115.
Rugh, D. J., B. A. Mahoney, L. K. Litzky, and B. Smith. 2002. Aerial surveys of beluga in Cook
       Inlet, Alaska, June 2002. Unpubl. Doc., Alaska Fisheries Science Center, Natl. Mar.
       Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE Seattle WA 98115. 12 p. [This
       field report contained data considered provisional and has subsequently been
       revised and published in the peer-review literature as Rugh et al. (2005b)].
Rugh, D. J., B. A. Mahoney, C. L. Sims, B. K. Smith, and R. C. Hobbs. 2003. Aerial surveys of
       belugas in Cook Inlet, Alaska, June 2003. Unpubl. Doc., Alaska Fisheries Science
       Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE Seattle WA
       98115. 13 p. [This field report contained data considered provisional and has
       subsequently been revised and published in the peer-review literature as Rugh et al.
       (2005b)].



                                                46




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 68 of 118
Rugh, D. J., K. E. W. Shelden, C. L. Sims, B. A. Mahoney, B. K. Smith, and R. C. Hobbs. 2004.
       Aerial surveys of belugas in Cook Inlet, Alaska, June 2004. Unpubl. Doc., Alaska
       Fisheries Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point
       Way NE, Seattle, WA 98115. 16 p. [This field report contained data considered
       provisional and has subsequently been revised and published in the peer-review
       literature as Rugh et al. (2005b)].
Rugh, D. J., K. T. Goetz, B. A. Mahoney, B. K. Smith, and T. A. Ruszkowski. 2005a. Aerial
       surveys of belugas in Cook Inlet, Alaska, June 2005. Unpubl. Doc., Alaska Fisheries
       Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE,
       Seattle, WA 98115. 18 p. [This field report contained data considered provisional
       and has subsequently been revised and published in the peer-review literature as
       Shelden et al. (2013)].
Rugh, D. J., K. E. W. Shelden, C. L. Sims, B. A. Mahoney, B. K. Smith, L. K. Litzky, and R. C.
       Hobbs. 2005b. Aerial surveys of belugas in Cook Inlet, Alaska, June 2001, 2002,
       2003, and 2004. U.S. Dep. Commer., NOAA Tech. Memo. NMFS-AFSC-149, 71 p.
Rugh, D. J., K. T. Goetz, C. L. Sims, K. E. W. Shelden, O. Shpak, B. A. Mahoney, and B. K. Smith.
       2006. Aerial surveys of belugas in Cook Inlet, Alaska, June 2006. Unpubl. Doc.,
       Alaska Fisheries Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand
       Point Way NE, Seattle ,WA 98115. 17 p. [This field report contained data considered
       provisional and has subsequently been revised and published in the peer-review
       literature as Shelden et al. (2013)].
Rugh, D. J., K. T. Goetz, J. A. Mocklin, B. A. Mahoney, and B. K. Smith. 2007. Aerial surveys of
       belugas in Cook Inlet, Alaska, June 2007. Unpubl. Doc., Alaska Fisheries Science
       Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE, Seattle, WA
       98115. 16 p. [This field report contained data considered provisional and has
       subsequently been revised and published in the peer-review literature as Shelden et
       al. (2013)].
Rugh, D. J., K. E. W. Shelden, and R. C. Hobbs. 2010. Range contraction in a beluga whale
       population. Endang. Species Res. 12:69-75.
                                                 47




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 69 of 118
Shelden, K.E.W., and B.A. Mahoney. 2016. Aerial surveys of beluga whales in Cook Inlet,
       Alaska, June 1991. AFSC Processed Rep. 2016-02, 22 p. Alaska Fish. Sci. Cent., NOAA,
       Natl. Mar. Fish. Serv., 7600 Sand Point Way NE, Seattle WA 98115.
Shelden, K. E. W., D. J. Rugh, K. T. Goetz, L. Vate Brattström, and B. A. Mahoney. 2008. Aerial
       surveys of belugas in Cook Inlet, Alaska, June 2008. Unpubl. Doc., Alaska Fisheries
       Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE,
       Seattle, WA 98115. 18 p. [This field report contained data considered provisional
       and has subsequently been revised and published in the peer-review literature as
       Shelden et al. (2013)].
Shelden, K. E. W., D. J. Rugh, K. T. Goetz, C. L. Sims, L. Vate Brattström, and R. Hobbs. 2009.
       Aerial surveys of belugas in Cook Inlet, Alaska, June 2009. Unpubl. Doc., Alaska
       Fisheries Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point
       Way NE, Seattle, WA 98115. 18 p. [This field report contained data considered
       provisional and has subsequently been revised and published in the peer-review
       literature as Shelden et al. (2013)].
Shelden, K. E. W., K. T. Goetz, L. Vate Brattström, C. L. Sims, D. J. Rugh and R. C. Hobbs. 2010.
       Aerial surveys of belugas in Cook Inlet, Alaska, June 2010. Unpubl. Doc., Alaska
       Fisheries Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point
       Way NE, Seattle, WA 98115. 18 p. [This field report contained data considered
       provisional and has subsequently been revised and published in the peer-review
       literature as Shelden et al. (2013)].
Shelden, K. E. W., K. T. Goetz, L. Vate Brattström, C. L. Sims, and R. C. Hobbs. 2011. Aerial
       surveys of belugas in Cook Inlet, Alaska, June 2011. Unpubl. Doc., Alaska Fisheries
       Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE,
       Seattle, WA 98115. 18 p. [This field report contained data considered provisional
       and has subsequently been revised and published in the peer-review literature as
       Shelden et al. (2013)].



                                               48




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 70 of 118
Shelden, K. E. W., C. L. Sims, L. Vate Brattström, J. A. Mocklin, and R. C. Hobbs. 2012. Aerial
       surveys of belugas in Cook Inlet, Alaska, June 2012. Unpubl. Doc., Alaska Fisheries
       Science Center, Natl. Mar. Mammal Lab., NMFS, NOAA, 7600 Sand Point Way NE,
       Seattle, WA 98115. 18 p. [This field report contained data considered provisional
       and has subsequently been revised and published in the peer-review literature as
       Shelden et al. (2013)].
Shelden, K. E. W., D.J. Rugh, K.T. Goetz, C.L. Sims, L. Vate Brattstrӧm, J.A. Mocklin, B.A.
       Mahoney, B.K. Smith, and R.C. Hobbs. 2013. Aerial surveys of beluga whales,
       Delphinapterus leucas, in Cook Inlet, Alaska, June 2005 to 2012. U.S. Dep. Commer.,
       NOAA Tech. Memo. NMFS-AFSC-263, 122 p.
Shelden, K. E. W., C. L. Sims, L. Vate Brattstrӧm, K. T. Goetz, and R. C. Hobbs. 2015a. Aerial
       surveys of beluga whales (Delphinapterus leucas) in Cook Inlet, Alaska, June 2014.
       AFSC Processed Rep. 2015-03, 55 p. Alaska Fish. Sci. Cent., NOAA, Natl. Mar. Fish.
       Serv., 7600 Sand Point Way NE, Seattle WA 98115.
Shelden, K. E. W., K. T. Goetz, D. J. Rugh, D. G. Calkins, B. A. Mahoney, and R. C. Hobbs. 2015b.
       Spatio-temporal changes in beluga whale, Delphinapterus leucas, distribution:
       Results from aerial surveys (1977-2014), opportunistic sightings (1975-2014), and
       satellite tagging (1999-2003) in Cook Inlet, Alaska. Mar. Fish. Rev. 77(2): 1-31. (doi:
       dx.doi.org/10.7755/MFR.77.2.1).
Shelden K.E.W., R.C. Hobbs, C.L. Sims, L. Vate Brattstrӧm, C. Boyd, and B.A. Mahoney. 2017.
       Aerial surveys, abundance, and distribution of beluga whales, Delphinapterus leucas,
       in Cook Inlet, Alaska, June 2016. AFSC Processed Rep. 2017-09, 62p. Alaska Fish. Sci.
       Cent., NOAA, Natl. Mar. Fish. Serv., 7600 Sand Point Way NE, Seattle WA 98115.
       (doi.org/10.7289/V5/AFSC-PR-2017-09).
Sims, C. L, R. C. Hobbs, and D. J. Rugh. 2003. Developing a calving rate index for beluga in
       Cook Inlet, Alaska using aerial videography and photography. Abstract (poster) in
       the Fifteenth Biennial Conference on the Biology of Marine Mammals. Greensboro,
       North Carolina. 14-19 Dec. 2003.


                                                49




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 71 of 118
Withrow, D. E., K. E. W. Shelden, D. J. Rugh, and R. C. Hobbs. 1994. Beluga whale,
       Delphinapterus leucas, distribution and abundance in Cook Inlet, 1993, p. 128-153.
       In H. Braham and D. DeMaster (editors), Marine Mammal Assessment Program:
       Status of stocks and impacts of incidental take; 1993. Annual Rept. submitted to
       Office of Protected Resources, Natl. Mar. Fish. Serv., 1335 East-West Highway, Silver
       Spring, MD 20910. [This field report contained data considered provisional and has
       subsequently been revised and published in the peer-review literature as Rugh et al.
       (2000b)].




                                              50




      Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 72 of 118
                                             CHAPTER 1 APPENDIX

Sighting data for other marine mammals observed during the 2018 beluga abundance survey.


 Common name        Group size     Date     Latitude   Longitude    Time      Flight No.      General location
 Steller sea lion       1        6/5/2018    59.427    -151.888    13:03:36       1           N. of English Bay

    Sea otter           35       6/5/2018   59.616     -151.485    11:59:06       1           Kachemak Bay
    Sea otter          40        6/5/2018   59.606     -151.461    11:59:36       1           Kachemak Bay
    Sea otter          15        6/5/2018   59.602     -151.454    11:59:46       1           Kachemak Bay
    Sea otter            1       6/5/2018   59.595     -151.439    12:00:06       1           Kachemak Bay
    Sea otter            2       6/5/2018   59.618      -151.43    12:01:56       1           Kachemak Bay
    Sea otter           75       6/5/2018   59.626     -151.444    12:02:16       1           Kachemak Bay
    Sea otter           2        6/5/2018   59.656     -151.414    12:03:26       1           Kachemak Bay
    Sea otter            8       6/5/2018   59.666     -151.379    12:04:06       1           Kachemak Bay
    Sea otter          100       6/5/2018   59.671      -151.35    12:04:36       1           Kachemak Bay
    Sea otter          150       6/5/2018   59.671     -151.345    12:04:40       1           Kachemak Bay
    Sea otter          40        6/5/2018   59.681     -151.304    12:05:26       1           Kachemak Bay
    Sea otter           40       6/5/2018   59.688     -151.289    12:05:46       1           Kachemak Bay
    Sea otter           25       6/5/2018   59.692     -151.276    12:06:01       1           Kachemak Bay
    Sea otter          20        6/5/2018   59.704     -151.242    12:06:40       1           Kachemak Bay
    Sea otter          12        6/5/2018   59.713     -151.217    12:07:10       1           Kachemak Bay
    Sea otter           30       6/5/2018   59.717     -151.205    12:07:26       1           Kachemak Bay
    Sea otter           15       6/5/2018   59.719       -151.2    12:07:31       1           Kachemak Bay
    Sea otter           42       6/5/2018    59.72     -151.196    12:07:36       1           Kachemak Bay
    Sea otter          35        6/5/2018   59.723     -151.188    12:07:46       1           Kachemak Bay
    Sea otter          100       6/5/2018   59.728     -151.175    12:08:01       1           Kachemak Bay
    Sea otter            4       6/5/2018   59.733     -151.164    12:08:16       1           Kachemak Bay
    Sea otter          250       6/5/2018   59.735      -151.16    12:08:21       1           Kachemak Bay
    Sea otter          600       6/5/2018   59.736     -151.156    12:08:26       1           Kachemak Bay
    Sea otter            4       6/5/2018   59.748     -151.129    12:09:01       1           Kachemak Bay
    Sea otter           12       6/5/2018   59.764     -151.096    12:09:46       1           Kachemak Bay
    Sea otter           1        6/5/2018   59.717     -151.098    12:20:36       1           Kachemak Bay
    Sea otter           2        6/5/2018   59.699     -151.126    12:21:21       1           Kachemak Bay
    Sea otter            1       6/5/2018   59.696     -151.128    12:21:26       1           Kachemak Bay
    Sea otter          250       6/5/2018   59.677     -151.141    12:22:06       1           Kachemak Bay
    Sea otter            1       6/5/2018   59.673     -151.153    12:22:21       1           Kachemak Bay
    Sea otter            4       6/5/2018   59.671     -151.158    12:22:26       1           Kachemak Bay
    Sea otter           50       6/5/2018    59.67     -151.162    12:22:30       1           Kachemak Bay
    Sea otter           25       6/5/2018   59.666     -151.175    12:22:46       1           Kachemak Bay
    Sea otter           1        6/5/2018   59.604     -151.737    15:09:30       2        mouth of Kachemak Bay
    Sea otter           1        6/5/2018   59.542      -153.64    15:49:40       2             Ursus Cove



                                                          51




             Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 73 of 118
Common name    Group size     Date      Latitude   Longitude    Time      Flight No.       General location

 Harbor seal       20        6/5/2018   59.772      -151.03    12:10:56      1           Fox R., Kachemak Bay
 Harbor seal       50        6/5/2018    59.77      -151.01    12:11:16      1           Fox R., Kachemak Bay
 Harbor seal      100        6/5/2018   59.775     -151.032    12:16:16      1           Fox R., Kachemak Bay
 Harbor seal       50        6/5/2018   59.768     -151.041    12:16:31      1         Bradley R., Kachemak Bay
 Harbor seal       20        6/5/2018    59.75     -151.057    12:17:10      1         Bradley R., Kachemak Bay
 Harbor seal       12        6/5/2018   59.707     -151.115    12:21:01      1              Kachemak Bay
 Harbor seal        1        6/5/2018   59.544     -151.479    12:35:45      1              Kachemak Bay
 Harbor seal       20        6/5/2018   60.644     -152.019    17:06:31      2            Big R., Redoubt Bay
 Harbor seal      225        6/5/2018   60.646      -151.98    17:11:22      2            Big R., Redoubt Bay
 Harbor seal       12        6/5/2018   60.689     -151.902    17:12:52      2         Kustatan R., Redoubt Bay
 Harbor seal       10        6/5/2018   60.694     -151.887    17:13:07      2         Kustatan R., Redoubt Bay
 Harbor seal       80        6/5/2018   60.697     -151.862    17:13:27      2         Kustatan R., Redoubt Bay
 Harbor seal       10        6/5/2018   60.896     -151.621    17:22:12      2         McArthur R., Trading Bay
 Harbor seal        6        6/7/2018    61.19     -150.561    11:56:46      4                 Susitna R.
 Harbor seal       75        6/8/2018   61.184     -150.565    10:13:06      5                 Susitna R.
 Harbor seal        6        6/8/2018   61.227     -150.631    10:14:51      5                 Susitna R.
 Harbor seal       50       6/11/2018   61.175     -150.518    13:10:00      8                 Susitna R.
 Harbor seal       10       6/12/2018   60.957     -149.979    11:20:10      9              Chickaloon Bay
 Harbor seal       45       6/12/2018   60.959     -149.999    11:20:30      9              Chickaloon Bay
 Harbor seal       25       6/12/2018   60.965     -150.052    11:21:21      9              Chickaloon Bay
 Harbor seal        8       6/12/2018   60.969     -150.095    11:22:01      9              Chickaloon Bay
 Harbor seal       45       6/12/2018   60.958     -150.115    11:22:31      9              Chickaloon Bay
 Harbor seal       40       6/12/2018   61.175     -150.537    13:02:11      9                 Susitna R.
 Harbor seal       60       6/12/2018   61.176     -150.526    13:02:21      9                 Susitna R.
 Harbor seal       65       6/12/2018   61.174     -150.518    13:59:57      9                 Susitna R.
 Harbor seal      35        6/13/2018   60.958     -149.987    11:08:03      10             Chickaloon Bay
 Harbor seal      300       6/14/2018   61.198     -150.542    13:53:51      11                Susitna R.




                                                      52




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 74 of 118
                                CHAPTER 2


   Group Size Estimates and Revised Abundance Estimates
      and Trend for the Cook Inlet Beluga Population




          P. R. Wade1, C. Boyd1,2, K. E. W. Shelden1, and C. L. Sims1




            1National Oceanic and Atmospheric Administration
                     National Marine Fisheries Service
                      Alaska Fisheries Science Center
                       Marine Mammal Laboratory
                         7600 Sand Point Way N.E.
                          Seattle, WA 98115-6349


                  2School of Aquatic and Fishery Sciences
                         University of Washington
                           1122 N.E. Boat Street
                             Seattle, WA 98195




                                      53




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 75 of 118
                                54




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 76 of 118
                                          INTRODUCTION


       Aerial surveys for the endangered Cook Inlet beluga population have been used since 1993
to estimate the abundance of the population and to monitor trends. A statistically significant
decline in the population, thought to be due to over-hunting, was detected over the 1994-1998
time period (Hobbs et al. 2000). Since the reduction of hunting starting in 2000, the steep decline
in the population stopped, and the population has been described as roughly stable or slightly
declining since then. The most recent assessment of abundance and trend prior to this study,
following the 2016 aerial survey, concluded there had been an initial steep decline until 1998,
followed by a gradual decline from 1999 to 2016. The trend from 2006 to 2016 was estimated to
be a decline of -0.5%/year (SE of 1.0%), not significant at the 0.05 alpha level, but it was estimated
the probability the population was declining was 70%. The new aerial survey provides an
additional estimate of abundance for 2018, and allows for a revision of the recent trend of the
population, that we present here.
       The methods used to estimate abundance and trends for the endangered Cook Inlet
population have evolved since the aerial surveys began in 1993. In particular, a number of changes
were introduced during the 2004 survey. The first was extending the timing of the survey from
1 week to 2 weeks (Hobbs et al. 2015). The second was to no longer break the upper inlet into
multiple sectors that were sometimes surveyed on different days, with estimates from these
sectors summed for an abundance estimate (e.g., Hobbs et al. 2000). Instead, from 2004 on, areas
in the upper Cook Inlet (north of East and West Foreland) were surveyed in a single day, so each
day, if logistics and conditions allowed, could provide an independent estimate of abundance
(Hobbs et al. 2015, Shelden et al. 2015, 2017). This addressed the concern that groups of whales
might move from one sector to another in the upper inlet between days during the 2-week period
of the surveys.
       Following the June 2016 abundance survey (Shelden et al. 2017), a major revision was
made to the methods used to estimate group sizes from the survey. We developed a Bayesian
approach to group size estimation that was applied to the 2004-2016 time series (Boyd et al.


                                                  55




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 77 of 118
2019) and is presented here along with results from the 2018 survey. This methodology replaces
the estimation process used in the past. Group sizes for Cook Inlet belugas had previously been
estimated using point estimation methods to obtain a series of correction factors to correct video
and observer count data for various types of visibility bias. Correction factors were then applied
sequentially to calculate an average estimated group size for each group (Hobbs et al. 2000, 2015).
Bayesian methods are better suited for multistep analyses, in which estimates from one step are
used as inputs in a subsequent step, because uncertainty is automatically propagated from one
step to another. The approach developed by Boyd et al. (2019) was designed to address the same
four types of bias as previous methods (Hobbs et al. 2000, 2015):


    1) availability bias due to diving behavior (individuals unavailable in video data because
       submerged, hereafter “availability bias”);
    2) availability bias due to proximity in video data (individuals unavailable because concealed
       by another animal, hereafter “proximity bias”);
    3) perception bias (individuals not detected because of small image size) in video data; and
    4) individual observer bias (i.e., the tendency for individual observers to under- or over-count
       whales) in visual observer data.


The main advantages to the change in group size estimation methods are as follows:


    1) the Bayesian methods allow the variance in the parameter estimates to be fully propagated
       through the analysis, rather than just using point estimates to estimate correction factors,
       with a delta method then applied to approximate the variance. Use of Bayesian methods
       also allows for specification of distributions for some parameters, rather than just single
       values, to more completely consider uncertainty in the analyses;
    2) for estimating the visibility bias correction factors (perception, availability, and proximity
       bias), the important assumption was added that the true group size was the same for all
       video passes of the same group (this assumption was not previously used in the analysis);


                                                    56




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 78 of 118
    3) for availability bias, a prior distribution is specified for mean dive time for a beluga group;
       previously this was fixed at the single value of 24.1 seconds;
    4) for perception bias, the analysis now simultaneously estimates two distributions as part of
       the integrated analysis – detection probability as a function of image size, and the
       distribution of image sizes for all individuals; previously, this was done as a separate ad hoc
       analysis.


The revised group size estimates for the 2004-2016 time period are available in Boyd et al. (2019:
table S1: http://onlinelibrary.wiley.com/doi/10.1111/mms.12592/suppinfo).
       We also undertook a detailed review of the completeness of each daily survey conducted
since 2004, reviewed the viewing conditions for each day, and, as a result revised the criteria used
to determine whether a day’s survey was considered acceptable. It should be noted that small
errors in calculation or designation of groups for 2004-2012 presented in Hobbs et al. (2015: table
1) and 2014 and 2016 in Shelden et al. (2015: table 3; 2017: table 3) were also corrected during
this process and during the revision of the group size estimation methods.
       Using the methods presented in Boyd et al. (2019), we estimated beluga group sizes for the
June 2018 survey and calculated daily abundance estimates. Daily abundance estimates from
acceptable days in each year were used to calculate an estimate of annual abundance for each
year, and we calculate a smoothed trend line for the entire time-period for 2004 to 2018. We also
present the exponential trend for the most recent 10-year period (2008-2018). In addition to the
standard survey protocol, the 2018 aerial survey also included experimental days using Distance
Sampling and Strip Transect survey designs, analyses of which are underway and will be
presented in a future document.

                                             METHODS

       The 2018 index count and abundance estimate are based on data collected on four survey
days (12, 13, 14, 15 June) following the “standard” sampling strategy used in Cook Inlet beluga



                                                  57




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 79 of 118
abundance surveys since 2004 (see Chapter 1). The annual index of median counts by visual
observers provides an indicator of relative abundance. The index is calculated directly from the
observer counts for each survey year, without any calibration of individual observer bias. For each
group, the median count by each observer is calculated based on counts rated excellent or good
followed by the median of observer medians. As described in Chapter 1, these ratings are typically
given a grade of A (excellent) or B (good) and are based on how confident the observer felt they
would see whales in the field of view and on the accuracy of their counts. The resulting group
medians are then summed for each survey day. For each year, the annual index value is the highest
daily sum of median counts.
       The annual abundance estimate is based on estimates of the size of detected groups, using
Bayesian methods to account for various forms of visibility bias: 1) availability bias due to diving
behavior; 2) proximity bias due to individuals concealed by another individual in the video data;
3) perception bias due to individuals not detected because of small image size in the video data;
and 4) individual observer bias in visual observer data (see Boyd et al. (2019) for a complete
description of methods). One slight modification to methods in Boyd et al. (2019) was to examine
the effect of expanding the prior for the dive interval to attempt to capture more of the uncertainty
around this parameter given it is based on behavior of a single whale.
       Criteria were used in the past to determine if a daily survey was compromised. For
example, if poor sighting conditions (gale force winds, glare, fog, etc.) affected counts and video in
primary beluga habitats such as Chickaloon Bay, the Susitna Delta, and Knik Arm, usually the day
was considered to be unacceptable. Additionally, logistics or other issues sometimes resulted in
some areas in the lower part of the upper inlet (between the Forelands and Point Possession) not
being surveyed. The area surveyed in the upper inlet has also been adaptively modified, with areas
in the lower part of the upper inlet not surveyed every day if whales were not seen in those
locations the day(s) before. Finally, in the past an ad hoc rule has also been used to discard survey
days with a point estimate ≲60% of the highest daily point estimate that year, to attempt to
minimize negative bias from days where it was thought possible that substantial groups of whales
were missed during the survey day for some reason. We undertook a review of these criteria used


                                                  58




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 80 of 118
to consider a survey day acceptable, and applied them retrospectively to all the survey days from
2004-2018. Combined with the new Bayesian group size estimation methods, this results in a new
time-series of abundance estimates for Cook Inlet beluga whales from 2004 to 2018, which is
different from the estimates previously reported (e.g., Hobbs et al. 2015; Shelden et al. 2015,
2017).

                              Determination of Acceptable Survey Days

         Every survey day was reviewed to determine if it was considered an acceptable day.
Several criteria were used to define an acceptable day. These include the following:


   1. Good to excellent viewing and sighting conditions throughout the survey area, including
         little to no fog, little glare, and sufficiently low wind speeds that there were little to no
         whitecaps on the water.
   2. Whales seen in medium to large size groups were sufficiently compact or linear (not widely
         scattered in many small subgroups) to allow for video pass recording of the group.
         In large groups the whales are sometimes widely scattered in many small subgroups, and
         because this prevents proper estimation of group size from the video data, this was
         deemed unacceptable. This was most often an issue when the Susitna Delta region was
         surveyed on a rising or high tide, and the whales had dispersed onto the mudflats.
   3. The survey represented “complete” coverage of the upper Cook Inlet survey area.
         What represents complete coverage varies slightly from year to year, because the survey
         design was adaptive (see below).


         No upper inlet survey day was considered complete, and therefore acceptable, unless the
entire Susitna Delta (defined here as from North Foreland in the west to Point MacKenzie to the
east), Chickaloon Bay, and Knik Arm were surveyed. The great majority of whales seen on the
surveys were always found in these broad areas (but note that few whales have been seen in Knik



                                                     59




           Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 81 of 118
Arm at this time of year since 2007, although the whales still use Knik Arm in August and
September (Castellote et al. 2016)). Fire Island was surveyed on nearly every survey day, as well.
Turnagain Arm is more prone to high wind speeds than other areas, which makes surveying it
difficult on some days. Because Turnagain Arm is not typically surveyed during high tide when
tidal mudflats are submerged, there are generally few whales observed there. Since 2008, there
have been 43 surveys of Turnagain Arm, and the largest number of whales seen there during a
daily survey was five. Therefore, on a few days the survey was considered complete (and therefore
acceptable) even if winds prevented Turnagain Arm from being surveyed, as long as Turnagain
Arm had been surveyed on an adjacent day and few (<5) whales were seen. The same criteria
applied to the few days Fire Island was not surveyed.
       The areas in the upper inlet that were adaptively dropped from the surveys were
essentially Trading Bay (North Foreland to West Foreland) on the west side of the inlet, and the
area on the east side of the inlet from Moose Point (about 20 km southwest of Possession Point) to
East Foreland. These areas were sometimes surveyed during the lower and middle inlet survey
days. If no whales were seen on those surveys, or no whales were seen in those areas on the first
upper inlet survey day, those areas were sometimes dropped from subsequent survey days. This
was done primarily to allow for additional time for video passes of large groups in other areas.
From 2004 to 2018, the area from Moose Point to East Foreland (and at times farther south to the
Kenai River) was surveyed on 26 days without detecting any beluga whales, so the decision to
adaptively drop this area seems sound. For Trading Bay, from 2004 to 2011 this area was
surveyed on 16 days with no whales seen. However, in 2012, whales were detected in Trading Bay
7 out of 7 days it was surveyed. In 2014 and 2016, no whales were seen in Trading Bay on the
5 days it was surveyed. In 2018, as in 2012, beluga whales were seen in Trading Bay on 4 out of
6 days it was surveyed. The criteria for adaptively dropping this area has been more stringent in
recent years given belugas appear to be using this area once again. Since 2012, Trading Bay has
been surveyed on at least 4 days in each year (with the exception of 2014 when only one survey
was conducted in Trading Bay).



                                                 60




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 82 of 118
       In 2011, an unexpected change in aircraft for the survey resulted in having to film all video
through a non-opening Plexiglas® window, in contrast to every other year where the video was
obtained through an open window. The 2011 data were excluded from the trend analysis due to
complications arising from these compromised video data.


           Combining Daily Estimates to Calculate an Annual Abundance Estimate

       In principle, every daily survey can serve as an estimate of abundance for the population.
However, because the survey is an attempt to be a census of all the groups in the upper inlet, for
accuracy it relies on the assumption that all substantial-sized groups in the upper inlet were
detected. Therefore, in the past, each day’s resulting abundance estimate has been reviewed to see
if this assumption had been met. An ad hoc rule was used to judge whether a single day’s estimate
was so low that it indicated substantial groups were missed. If the point estimate for a day was
less than ~60% of the highest daily point estimate that year, that day’s estimate was discarded
and not used (e.g., Hobbs et al. 2015). The annual estimate was then calculated as the mean of the
remaining acceptable daily estimates (or sometimes the mean of the highest three remaining
acceptable daily estimates).
       There is some justification for this in that it is possible to miss one or more medium to
large groups during a daily survey, and it is clear that this can happen on the survey. For example,
if a group near the Susitna River moved offshore rather than remaining along the edge of the
mudflats at low tide, as is typically observed, it could be missed. Similarly, if a group of whales
happened to be transiting between the known high-use habitat areas (e.g., Chickaloon Bay and the
Susitna Delta) in the upper inlet while the survey was conducted, it could also be missed.
Therefore, there is an obvious mechanism that could result in an estimate on one particular day
being too low because of a missed group or groups, such that the survey represents an incomplete
census of groups. The variance between daily estimates within a year suggest this is possible.
Assuming the precision of the daily abundance estimates is accurately estimated by the group size
estimation methodology, there is more variance between the daily estimates than expected. For


                                                   61




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 83 of 118
example, in 2012, the coefficient of variation (CV) of the daily estimates ranged from 0.055 to
0.064, whereas the CV calculated between the daily point estimates is higher at 0.113. Days with
low estimates due to missed groups could be causing this additional variation between days from
what are essentially low outliers.
       On the other hand, review of the daily estimates shows that there are also several years
with a single day that looks like a high outlier (e.g., 2010). Although it is not as obvious why there
could be substantial positive bias in a daily estimate, the estimation process is complicated and it
is difficult to be completely certain that there are no days with positive bias. For example, one
possibility would be if whales were surfacing at very short time intervals in a relatively
synchronized manner, as might happen if the whales were in very shallow water. Also, the
logistics of estimating group size for some very large groups becomes difficult. For example, the
highest daily estimate in 2010 was 568 on June 2nd, which was the sum of just two very large
groups, one compact group in the Susitna Delta estimated to include 332 whales, and one group in
Chickaloon Bay that was spread over five miles and estimated to include 235 whales. It is possible
that the assumption of a binomial distribution for visibility correction factors may not always
perform well if there is over-dispersion in the group size counts, and this could affect the
magnitude of the correction, given that the mean and variance of the binomial are the same
parameter. This potentially adds model uncertainty to the estimated group sizes that would not
necessarily be captured by the probability intervals calculated from the assumed model.
Therefore, the possibility of days that are high outliers cannot be completely discounted.
       In light of this, the ad hoc 60% rule that has been used for rejecting days that appear too
low is problematic. First, it does not take into account the precision of the estimates. If low
estimates are discarded but are simply due to sampling error (i.e., the CV or precision of a group
size estimate determines a distribution about the true group size, and our estimate is just a single
value ‘sampled’ from that distribution), this would introduce positive bias into the annual
abundance estimates. One could devise a different test for low outliers that took account of the
precision of the estimates. However, comparing to the highest daily estimate, if it was itself biased
high, would also be problematic.


                                                  62




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 84 of 118
       Additionally, the use of a rank-order statistic, such as the single highest daily estimate in a
year, under the logic that this addresses the negative bias of low outliers from missed groups, is
problematic because it is a function of sample size (i.e., the number of acceptable survey days
available in a year). If we had the same number of acceptable days available each year, this would
not be an issue, but that is not the case. Some years have only two acceptable days, whereas
several other years have as many as five acceptable days. The expectation of a rank-order statistic,
such as the highest day, will be correlated with sample size, and therefore be higher for years with
more acceptable days. This is also problematic for the previous rule of taking the mean of the
highest three or more days, which will also have a positive correlation with sample size.
       Therefore, we decided to stop using the ad hoc 60% rule to drop days with a low
abundance estimate, and we no longer discard days just because the abundance estimate is low.
Instead, we have chosen to calculate the median of the acceptable daily abundance estimates, and
consider this the point estimate of abundance for that year. In general, the median has the
property in that it is a more robust estimate of central tendency than the mean. Therefore, it was
used to limit the potential effect of outliers in the daily abundance estimate, which may have
substantial negative or positive biases.
       We calculated a posterior distribution for the median of the daily abundance estimates as
follows. Abundance for each day in a year was randomly sampled from the posterior distribution
of abundance estimates for that day, and the median of that sample was calculated across all days
in that year. This was repeated 1,000 times, calculating a median each time, to create a posterior
distribution for the median abundance in that year.
       We recognize and acknowledge that, given the above, our abundance estimates may have
an unknown degree of negative bias if medium- to large-sized groups are missed on many survey
days. On the other hand, if groups are not missed, as is possible, the median across days may not
have a lot of negative bias. Hobbs et al. (2000) estimated the fraction of groups that were missed
during the surveys from paired, independent records of the primary observers on the shoreward
side of the aircraft, under the assumption that detection was a function of group size. The
correction for whales in missed groups was 1.015 (CV = 3%) for the years 1994–98 and 1.021


                                                  63




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 85 of 118
(CV = 1%) for the years 1999 and 2000 (Hobbs et al. 2000), indicating very few groups were
missed. However, as pointed out in Boyd et al. (2019), such a small correction factor is
inconsistent with some of the large interdiel variation in total group size seen during the surveys
in some years. This correction is a correction for groups close enough to the plane to be seen, but
does not correct for groups in locations that are not surveyed. The potential effect of missed
groups will be revisited in the discussion.


         Estimating Trend and Calculating the Best Estimate of Current Abundance

       To estimate the overall trend, and calculate the best estimate of current abundance, we
have smoothed the estimates using a weighted moving average, with a window size of 5 (2 steps
back, 2 steps forward), and exponential weights (where the weight decreases by 0.5 each time
step). Note that for the last, most recent, estimate in 2018, the smoothed estimate is therefore a
weighted average of the last three estimates, with weights of 1.0 (2018), 0.5 (2016), and 0.25
(2014) (scaled weights of 0.571, 0.286, and 0.143, respectively). A Bayesian posterior distribution
for smoothed population size in each year was calculated by sampling from the posterior
distribution for the median abundance in each year, calculating the smoothed trend for each year,
and then storing the smoothed abundance from each sampling iteration.
       We consider the smoothed estimate of abundance to be the best estimate of abundance in
each year, because it uses more data to estimate abundance in each year than just the annual
estimate from the survey data from only that year. This makes the smoothed estimate more
precise than the annual estimate, and reduced the small up and down ‘bumps’ that occur from
year to year, and should be closer to the true abundance of the population.


Estimating the trend for the most recent 10-year time period (2008-2018)
       To estimate the trend for the most recent 10-year time period, we have calculated a
Bayesian linear regression of the natural logarithm of abundance in each year. This represents an
exponential model for the rate of change of the population, with the estimated slope of the


                                                 64




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 86 of 118
regression representing the rate. The Bayesian regression was done by sampling from the
posterior distribution for median annual abundance in each year, fitting a simple linear regression
of natural log of abundance, and then storing the estimated slope parameter from each iteration.
This estimates a posterior distribution for the slope, or rate of change in the population. Model-
predicted abundance in each year was also stored to calculate a posterior distribution for the
predicted regression model. This is analogous to a weighted regression, as the precision of the
abundance estimate in each year is implicitly accounted for in the estimated parameters by
sampling from their posterior distributions.

                                               RESULTS

       In 2018, 36 beluga whale groups were detected over the four standard survey days. Only
two of the four survey days were considered acceptable. On June 12th, Trading Bay was not
surveyed due to logistical reasons (i.e., reserving sufficient fuel for the plane to complete the
upper inlet survey and arrive during the low tide in the Susitna Delta). However, on the
subsequent day (June 13th), Trading Bay was surveyed and two groups were seen, estimated to be
79 and 15 whales, respectively, for a total of 94 whales. Assuming those same groups were present
in Trading Bay the previous day essentially accounts for the discrepancy between the total
abundance estimate for the two days. Therefore, given the presence of whales in Trading Bay on
June 13th, the survey on June 12th was considered incomplete, and therefore not acceptable. On
June 15th, high winds in the Susitna Delta compromised video and counting passes, making that
survey day unacceptable.
       On the two acceptable survey days (i.e., 13 and 14 June), 9 and 12 groups were detected
per day, compared to a median of 4 per day (range: 1 to 12) on ‘complete’ survey days from 2004
to 2016 (Boyd et al. 2019). Including incomplete survey days, observers were able to make one or
more excellent/good counts on 33 groups (Table 1). Excellent/good video data were also obtained
for 26 of these groups. The survey team was unable to collect excellent/good video or
excellent/good observer counts for one small group each on 13, 14, 15 June (Group 11, Group 9,



                                                  65




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 87 of 118
Group 2, respectively). These three groups were not included in the index of median counts or
abundance estimates, but are presented in Table 1 (note: these groups are included in observer
count medians presented in Table 1 in Chapter 1). Due to limited fuel, it was only possible to
implement a single counting pass for Groups 9, 10, 11, and 12 on June 13th. The median observer
count for Group 9 was 58 whales for the left-side of the aircraft, and 32 whales were also counted
on the right-side of the aircraft. Left-side and right-side counts were combined for the purposes of
abundance estimation, but additional whales were possibly missed if they were directly below the
aircraft. Because using a single survey day is not considered optimal, and we had good counts for
most groups on June 13th and 14th, both days were considered acceptable noting that Group 9 on
June 13th did not meet criteria 2.
       Daily sums of median counts for the four standard survey days were 111, 190, 131, and 76
for 12, 13, 14, 15 June, respectively, excluding a few small groups (as mentioned above). The 2018
annual index of median counts (i.e., the highest daily sum of median counts) was 190 whales
(Table 2). This falls within the range of annual index counts collected in June aerial surveys from
2004 to 2016 (Table 3).




                                                 66




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 88 of 118
Table 1. -- Beluga whale groups in Cook Inlet, Alaska, June 2018, included in the index of median counts and
            abundance estimates. The “CV” of the Bayesian group size estimate is the standard deviation of
            group size estimates divided by the mean. Groups without counting passes were not included in
            the Bayesian abundance estimation analysis (see Table 2). Note: median group counts were
            rounded up when the final median included a “partial” whale (e.g., group 6 on 6/12 was 74.75
            whales), depending when rounding occurred (by group, by region, or by day) resulted in overall
            daily counts that may vary by a few whales (+/- 1 to 4; see Chapter 1 (Table 1) and subsequent
            tables in this chapter).

                                                                                    Bayesian group size estimate
    Date       Flight Group             Location            Effort   Median count    Median     Mean        CV
 6/12/2018        9     1            Turnagain Arm           On           1             2          3      0.308
 6/12/2018        9     2        Chickaloon Bay bluffs       On           8            17         17      0.154
 6/12/2018        9     3         Moose Point shoals         On           5             8          8      0.152
 6/12/2018        9     4         Moose Point shoals         On           2             2          2      0.395
 6/12/2018        9     5       North Foreland-T dock        On           4             6          6      0.210
 6/12/2018        9     6         Beluga to Ivan River       On          75           126        127      0.121
 6/12/2018        9     7             Susitna River          On          11            17         17      0.151
 6/12/2018        9     8         Little Susitna River       On           6             8          9      0.175
 6/13/2018       10     1     Chickaloon River mudflats      On          10            17         17      0.157
 6/13/2018       10     2     Chickaloon River mudflats      On           4             7          7      0.196
 6/13/2018       10     3        Chickaloon Bay bluffs       On           5             9          9      0.171
 6/13/2018       10     4           Point Possession         On           3             4          4      0.279
 6/13/2018       10     5         Moose Point shoals         On           2             4          4      0.222
 6/13/2018       10     6             Trading Bay            On          52            79         79      0.110
 6/13/2018       10     7       North Foreland-T dock        On           9            15         15      0.166
 6/13/2018       10     8                Tyonek              On           3             6          6      0.236
 6/13/2018       10     9         Beluga to Ivan River       On          90           147        149      0.173
 6/13/2018       10    10      E tributary Susitna River     On           3             5          5      0.662
 6/13/2018       10    11      E tributary Susitna River     On           3*            -          -         -
 6/13/2018       10    12      W of Little Susitna River     On          10            16         17      0.278
 6/14/2018       11     1      Chickaloon River mouth        On           3             4          4      0.245
 6/14/2018       11     2        Chickaloon Bay bluffs       On           6             9         10      0.186
 6/14/2018       11     3     Trading Bay-Middle River       On          17            26         26      0.143
 6/14/2018       11     4     Trading Bay-Nikolai Creek      On           4             8          9      0.104
 6/14/2018       11     5      Tyonek to Three Mile Cr       On          11            20         20      0.154
 6/14/2018       11     6         Beluga to Ivan River       Off         73           128        129      0.113
 6/14/2018       11     7             Susitna River          On          13            22         22      0.125
 6/14/2018       11     8         Little Susitna River       On           6            10         11      0.168
 6/14/2018       11     9          W of Pt MacKenzie         On           2*            -          -         -
 6/15/2018       12     1      Chickaloon River mouth        On           2             3          3      0.282
 6/15/2018       12     2      Chickaloon Bay mudflats       On           2*            -          -         -
 6/15/2018       12     3        Chickaloon Bay bluffs       On           6             8          8      0.163
 6/15/2018       12    4-6    Repeat count: groups 1-3       On            -            -          -         -
 6/15/2018       12     7     Trading Bay-Middle River       On          11            17         17      0.148
 6/15/2018       12     8      Chuitna to Beluga River       On           7            10         11      0.176
 6/15/2018       12     9             Beluga River           On          36            57         57      0.128
 6/15/2018       12    10             Susitna River          On          16            28         29      0.160
*= no counting passes


                                                       67




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 89 of 118
Table 2. -- Daily sums for standard surveys of the upper Cook Inlet during the June 2018 beluga whale
            aerial survey. The “CV” of the Bayesian group size estimate is the standard deviation of group
            size estimates divided by the mean.

                                            Sum of Bayesian group size estimates
          Date  Sum of median counts median mean 5h percentile 95th percentile                  CV
        6/12/18         111           188    189        155             237                    0.109
        6/13/18         190           310    313        244             399                    0.120
        6/14/18         131           228    231        195             281                    0.097
        6/15/18         76            124    125        102             154                    0.105


Table 3. -- Annual estimates of the sum of detected group sizes from aerial surveys of beluga whales in
            upper Cook Inlet in June, calculated as the median across all acceptable days within a year. The
            Best estimate of abundance (N) uses a weighted moving average to smooth the Point estimates
            (see Figure 2). The “CV” of the Bayesian group size estimate is the standard deviation of total
            group size estimates divided by the mean. Note: 2011 was excluded from the trend analysis due
            to complications arising from having to shoot all video through a non-opening Plexiglas®
            window.

            Index      Point estimate                                      Best estimate
       Year count N L95 U95 CV(N) 20th %ile                       N    L95 U95 CV(N) 20th %ile
       2004 187 238 208 280 0.079     224                        257   235 284 0.049     270
       2005 192 285 249 329 0.072     269                        280   260 305 0.041     279
       2006 151 268 229 318 0.085     250                        289   269 314 0.040     279
       2007 225 358 315 416 0.073     338                        318   295 343 0.038     308
       2008 132 283 261 318 0.051     273                        323   304 344 0.031     314
       2009 301 342 301 389 0.067     324                        346   323 373 0.036     337
       2010 290 415 353 489 0.085     388                        369   339 400 0.042     356
       2012 318 336 306 373 0.051     323                        353   333 376 0.031     344
       2014 334 379 337 426 0.059     363                        338   317 360 0.033     329
       2016 298 247 217 287 0.077     232                        293   271 318 0.040     284
       2018 190 269 227 333 0.103     250                        279   250 317 0.061     267



       For the estimates of group size, all models converged, as indicated by visual inspection of
trace plots, posterior predictive checks, and the Gelman-Rubin statistic. The Deviance Information
Criterion (DIC, Spiegelhalter et al. 2002, Gelman et al. 2003) indicated substantially greater
support for a zero-truncated normal model for image size distributions versus a lognormal model
(ΔDIC = 28.7).

                                                     68




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 90 of 118
       Median correction factors for availability bias, perception bias, and individual observer bias
were within the range of median correction factors estimated for previous survey years (2004-
2016). The median estimate of the percentage of individuals available at the surface during video
clips was 55.1%, consistent with the median percentage calculated from the data (53.5%)
assuming a constant surface-dive interval of 23.0 seconds (based on data collected by Lerczak
et al. 2000). Expanding the prior for the dive interval only slightly decreased the median
abundance estimate by a few whales (Appendix Table A1). The estimate of proximity bias,
calculated from matched video clips, was 2.9%. The median estimate of the percentage of available
individuals that were detected in video clips was 71.5%. This is lower than in previous years with
similar video technology and aircraft setup (i.e., 2012-2016; see Fig. 1), but is consistent with the
size distribution of measured individuals in video clips. The median ratio of observer counts to
video counts was 1.63:1. The median estimated correction factor for observer bias was 1.64 (i.e.,
on average, observer counts were 60.9% of the estimated group size).
       Median group size estimates indicated smaller groups than in previous years (median =
11 whales), but estimated group sizes were highly variable (range: 2 to 147 whales) as in previous
survey years (Boyd et al. 2019). Total group sizes (i.e., the sum of detected group sizes) for the
four standard survey days are shown in Table 2. For the two complete survey days (i.e., June 13,
14), the daily total group size estimates are, on average, 1.69 times greater than the daily sums of
group medians (range: 1.63-1.74). The highest median Point estimate for 2018 falls slightly below
the range of highest median estimates for surveys from 2008 to 2016 (median: 314-568 whales) if
2011 is excluded (Table 3).




                                                  69




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 91 of 118
Figure 1. -- (a) Standardized representation of median correction factors for video counts by survey year
             (pa is availability bias; pc is proximity bias; and pd is detection bias), based on 100 hypothetical
             individuals detected in a wide-angle video clip (nv) in each survey year. (b) Standardized
             representation of the median correction factor for observer bias (δ) by survey year, based on
             100 hypothetical individuals detected in a wide-angle video clip (nv) in each survey year. no/nv
             is the ratio of observer counts to video counts; and 1/δ is the median correction factor for
             observer bias.




                                            Abundance in 2018

        The annual point estimate of abundance for 2018, based on the median of all acceptable
daily estimates in 2018, is 269 (CV = 0.103, 95% probability interval 227 to 333). The best
estimate of 2018 abundance for the Cook Inlet beluga population from the aerial survey data is


                                                       70




           Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 92 of 118
279 (CV = 0.061, 95% probability interval 250 to 317). This best estimate is based on the estimate
of smoothed abundance for 2018.


                                       Trends in Abundance

       The revised time-series now shows a clear pattern in the trend in abundance; the data
indicate the population was initially increasing but then started declining after 2010 (Fig. 2). Over
the most recent 10-year time period (2008-2018), the estimated trend in the abundance estimates
(Fig. 3) is a decline of -2.3%/year (95% PI -4.1% to -0.6%). The abundance estimates indicate
there is a 99.7% probability of a decline, and a 93.0% probability of a decline that is more than 1%
per year.
       Given the importance of the revision to the group size estimation method in Boyd et al.
(2019), daily abundance estimates using both methods are plotted in Figure 4 for all acceptable
survey days (see Appendix Table A2). To compare the influence of the revised group size
estimation method on the trends in abundance, the annual estimate of abundance is plotted for
both group size estimation methods, using the same selection of acceptable days, and in both cases
using the median across the daily estimates as the annual estimate of abundance (Fig. 5).




                                                 71




            Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 93 of 118
Figure 2. -- Annual abundance estimates (squares) and 95% probability intervals (error bars) for the
             reanalyzed survey period 2004-2016 with results from 2018. The moving average is also
             plotted (solid line), with 95% probability intervals (dotted lines).




                                                    72




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 94 of 118
Figure 3. -- Estimated exponential trend of the population over the most recent ten-year time-period (2008
             to 2018), estimated as a linear regression on the natural logarithm of abundance in each year.
             The solid line represents the Bayesian predicted model, with 95% probability intervals (dotted
             line).




                                                    73




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 95 of 118
Figure 4. -- Daily estimates of abundance for both group size estimation methods. RCH N est = previous
             estimation method. Boyd N est = revised Bayesian estimation method.




                                                    74




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 96 of 118
Figure 5. -- Annual estimates of abundance for both group size estimation methods. The moving average of
             each set of estimates is also plotted.



                                             DISCUSSION

                                        Trends in Abundance

       The previous estimate of the trend in the population, after the 2016 survey estimate was
calculated, resulted in a roughly stable trend with only a slight decline that was not significant
(e.g., Shelden et al. 2017). Our results are quite different, showing an increase from 2004 to
~2010, and then a highly significant decline since then, so it is important to understand why that

                                                   75




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 97 of 118
is the case. We examine the reasons for the change in estimated trend in detail. Four things have
changed since the previous trend estimate that could have contributed to the different results:


   1) An additional survey makes an estimate available for 2018,
   2) a change was made to what constitutes an acceptable survey day (and the ad hoc 60% rule
      was dropped),
   3) a change was made to use the median versus the mean of all acceptable days for an annual
      estimate, and
   4) a substantial revision of the methods used for estimating group size was implemented
      (Boyd et al. 2019).

       A comparison of daily estimates of abundance on acceptable days using the methods of
Hobbs et al. (2015) versus those of Boyd et al. (2019) show a high level of concordance (Fig. 4). To
examine the effect of just the revised group size estimation method on the overall trend, we
compare annual estimates for each method (Fig. 5) when the same criteria has been used for
selecting acceptable survey days, and with both sets of estimates using the median across days to
estimate annual abundance. In this comparison, it can be seen that the general signal (from the
moving average) is similar – an increase in the early years of the time period, followed by a decline
in the latter half of the time period. Therefore, it can be seen that the change in trend over the time
period is not solely due to the change in group size estimation methods; although the change in
methods does shift the “peak” of the trend to 2010 (from 2008), and does, along with the new,
relatively low, 2018 abundance estimate, cause the decline over the last 10 years to be more
severe. Therefore, using the group size estimation method of Hobbs et al. (2015), the revision of
what represents an acceptable day, along with the cessation of the ad hoc 60% rule, does lead to a
similar trend through time. This is due to three more days being included in the annual abundance
estimates, and excluding a day with a particularly high abundance estimate in 2004 (see below).
The addition of a low estimate in 2018 contributes to the estimation of a decline in the most recent
10-year period.


                                                  76




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 98 of 118
       The change in group-size estimation methodology also contributed to the declining trend
result by lowering the estimate for 2016 substantially. The only change in the trend analysis that
did not contribute to the new trend was the use of the median across days rather than the mean.
Using the mean across days gives a nearly identical trend through time, and also leads to a high
probability of decline over the last 10 years (results not shown).
       It is worth examining the most important years that have influenced the trend, and the
most important days within those years, to see where the greatest changes have occurred. Figure
5 shows there were three years (2004, 2016, 2018) that contributed the most influence to the
change in resulting trend, and another three years (2008, 2009, 2010) that contributed
substantially to the shift in peak abundance. We examine those years, and influential days within
those years, in detail here.


2004
       In Hobbs et al. (2015), this estimate is much higher (366), and it effectively masked what is
now seen as an increasing trend after this year. We now estimate this year to be the low point of
the time series. The change in annual abundance for this year was primarily due to which days
were considered acceptable, but also shows what might have been positive bias for one very large
group size estimate using the methods of Hobbs et al. (2015).
       6/3/2004: This day had been included, but on review, the day was found to be
unacceptable because there were poor viewing conditions in Chickaloon Bay and Turnagain Arm.
No groups were seen in Chickaloon Bay and Turnagain Arm, whereas groups were seen there on
four subsequent days and two subsequent days, respectively. The estimated abundance of this day
using the new methods is 180, so it is likely that missed groups led to this being a negatively
biased abundance for the day.
       Previously, this day was a high outlier when compared to the other days in this year,
because the estimate in Hobbs et al. (2015) for this day was 443. When averaged across days, this
had the effect of substantially raising the abundance at the beginning of the time-series, which
removed most of what is now seen as an apparent increase in abundance between 2004 and 2018.


                                                 77




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 99 of 118
Examining the individual groups that were seen that day, the high estimate reported in Hobbs
et al. (2015) was due to a single large group in the Susitna Delta, with 8 video passes with visual
counts ranging from 80 to 137 whales. Although there were eight video passes, under analysis
only one video pass was deemed suitable for counting because the others had too many waves and
whitecaps. The video count for that one pass was 152. The group size was estimated to be 424 by
Hobbs et al. (2015), which is the largest estimated group size for any group for the entire time
period. The group size is estimated to be 171 in Boyd et al. (2019), a substantially smaller
estimate. This suggests that the previous group size estimation method did not estimate the size of
this group very well, and possibly contributed substantial positive bias into the estimate. The
presence of lots of waves and whitecaps made the collection of video data poor, and contributed to
why this day is now considered unacceptable.
       Even if this survey day was still included (it is not), the estimate for this day is now 180,
and so there would no longer be a high estimate overall for 2004. Use of the median across days,
rather than the mean, would have also diminished the influence of this single group previously, as
the use of the median will diminish the influence of both high and low outliers.
       6/4/2004. This day was previously excluded by the ad hoc 60% rule, but is now included.
This was a complete survey with excellent viewing conditions. The change is group size estimation
method did not change the estimate for the day very much (Fig. 4). The day’s estimate was low
(122), and presumably the survey missed some groups this day, but we include it because it met
the criteria for an acceptable day. The use of the median across days is intended to diminish the
influence of outliers such as this day. The inclusion of this day had a minimal effect on the annual
estimate (238 when included vs. 241 when excluded).


2008
       Under the previous methods, this year is the peak in abundance of the time-series, whereas
now 2010 is the peak (Fig. 5). The main reason for this being the peak for the previous method is
because two days were substantially higher than they are now estimated to be as follows:



                                                  78




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 100 of 118
       6/4/2008. The estimate under the previous method was 383 (the third highest group size
estimate in the time-series), whereas now it is 249. Only one very large group was seen this day,
and represented the abundance estimate for the day. Given how much larger it was, the previous
group size methodology may have over-estimated the size of this group compared to the current
method. There were seven successful video passes of this group, with video counts ranging from
122 to 205.
       6/6/2008. Similar to 6/4, one very large group represented most of the estimate for the
day. Under the previous method the estimate was 387 (the second highest group size estimate in
the entire time-series), whereas now it is 265. Only one other group, estimated at 14 whales,
contributed to the total for the day. Although there were fourteen passes of the large group, only
four led to successful video data being collected, with video counts ranging from 146 to 236.
Problems on other passes included glare on two passes, whales too close to the plane so not
captured in the video on two passes, other camera alignment or timing issues, and issues with the
whales being too spread out. This highlights difficulties that can occur when attempting to collect
good video data from the very largest groups.


2009
       Two days are substantially higher in 2009 using the Boyd et al. (2019) methodology,
contributing to shifting the peak in abundance to 2009/2010 from 2008.
       6/5/2009. Two large groups, one estimated to be 217 (previously 181) and another
estimated to be 136 (previously 99).
       6/9/2009. This day was dominated by one very large group with the group size estimated
at 330 now, where previously it was estimated to be 252.


2010
       Three days are substantially higher in 2010 using the methods of Boyd et al. (2019), which
resulted in this year becoming the peak in abundance for the time-series.



                                                 79




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 101 of 118
       6/2/2010. The estimate for this day is now 568 whereas it was 326. There were only two
very large groups seen, estimated at 332 (previously 200) and 235 (previously 126). For the first
group, there were nine video passes, but successful video was collected on only three of the passes
as there were difficulties on the other passes in getting all the whales in the frame. For the second
group, five of the eleven video passes were successful.
       6/8/2010. The estimate for this day is now 443, whereas it was 351. The majority of the
difference was due to one group now estimated at 118, whereas before it was estimated to be
69 whales.
       6/9/2010. The estimate for this day is now 367, whereas previously it was 287. Most of
this difference came from two large groups, estimated at 183 (previously 144) and 109
(previously 88).


2016
       The estimate for this year, 243, is much lower than the previous estimate of 342. This now
contributes a low estimate near the end of the time-series, the result being the decline now
observed in the last ten years. The new estimates are lower on all five days, but are particularly
low on three days with large groups.
       6/2/2016. The estimate for this day is now 201, whereas previously it was 275. This is
mainly due to one large group now estimated at 100 (previously 139).
       6/3/2016. The estimate for this day is now 230, whereas previously it was 285. This is
mainly due to one large group now estimated at 172 (previously 214).
       6/9/2016. The estimate for this day is now 243, whereas previously it was 342. This is
mainly due to one large group now estimated at 163 (previously 230).


2018
       The new estimate available for 2018 calculated in this document adds a second very low
value to the end of the time-series, contributing to the estimated decline, which was not part of the
estimated trend in Shelden et al. (2017).


                                                  80




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 102 of 118
Other changes
       Two other days that were previously excluded, but are now included (6/15/2007,
6/3/2012), had very little influence on the annual abundance estimate for those years (annual
estimates of 359 when included vs. 366 if excluded in 2007, and 351 when included vs. 342 if
excluded in 2012).


                                           CONCLUSIONS

       Overall, the two changes to the methods that had the most influence on the revised
abundance trends presented here were: 1) developing more objective criteria for what represents
an acceptable survey day, including dropping the ad hoc 60% rule to discard survey days with low
value, and 2) revising the group size estimation methods. The change in group-size estimation
methods helped clarify the trend by making the estimates more consistent from year to year,
identified a previously undetected peak from 2004 to 2010, and lowered the estimate in 2016. The
increase in abundance in the early part of the time series, followed by a decline over the last ten
years, would have still been present if we had used the group-size estimation methods of Hobbs
et al. (2015) (Fig. 5). The change in group-size estimation methodology did not result in group-size
estimates uniformly becoming larger or smaller, as noted in examples above. The addition of the
new estimate in 2018 that is relatively low, also contributes to the estimation of a decline over the
last 10 years.
       The close examination of influential days that changed substantially due to the revision to
the group-size estimation methods showed that in nearly every case the substantial change was
due to a revision to the group size estimate of a large or very large group or groups. This is not
surprising, as the large and very large groups, when found, are always very influential to the day’s
abundance estimate. It is apparent that there is potentially high variability in the estimation of
group size for large and very large groups, which could contribute to both positive and negative
bias in the daily abundance estimates. As noted above, this could be partially due to model mis-
specification from the assumption of a binomial distribution for the visibility correction factors, if


                                                  81




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 103 of 118
there is over-dispersion in the group size video counts because of the large groups. The use of the
median across days likely makes the estimation of annual abundance more robust to these
potential biases that may cause outliers on some days.
       As mentioned above, one caveat to consider is the issue that on some days it seems
apparent that a substantially sized group or groups may be missed by the survey, such that the
survey does not actually represent a census of all groups in the upper Cook Inlet. It is important to
consider what affect this might have on the estimated trend in the data. As discussed, the use of a
median across days should make the annual estimate more robust to low outlier days from this
issue, as long as days with substantial-sized missed groups do not occur too often. As we have
noted above, there are no data from which we can estimate the probability that groups were
missed because some groups were not in the area which was surveyed.
       An inspection of the inter-day variability of the daily estimates within a year can suggest
what may be occurring, though it cannot lead to definitive conclusions. Over the 11 years with
estimates from 2004 to 2018 (Fig. 4), it can be seen that in six years (2004, 2005, 2006, 2007,
2012, 2014) all the daily estimates except one are clustered at a higher value, with the one
exception being a low outlier day (2018 may also fit this pattern, although it cannot be determined
with only two acceptable survey days). One explanation for this outcome is that there was only
one day each year where a substantially sized group or groups were missed, and the other days
represent unbiased estimates of the true population size. An alternative explanation for this
outcome is that similar sized groups were missed on all days during the survey except one day, on
which even more groups were missed. The first explanation seems more likely, unless a
commonality explains why the same size group(s) could be missed on nearly all the days. Groups
seen away from foraging hot spots such as river mouths are often smaller groups, and may
represent groups of whales that are moving between foraging locations; it seems unlikely that
similar sized groups would be moving between foraging locations on every day and therefore be
missed leading to the same negative bias on each of the days. This suggests that it may be that
substantial sized groups are only missed on a minority of the days, although there is no way to
make a definitive conclusion about this.


                                                 82




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 104 of 118
       In three other years (2008, 2009, 2010), most of the daily estimates were clustered around
a lower value, with a single high outlier day that was much higher than the other days. As
discussed, the abundance estimates were driven predominantly by one or two very large groups
on those high outlier days, with the possibility that these very large groups have positively biased
group size estimates. If this is the case, it may be that there are no days with substantially sized
group(s) missed. An alternative explanation is that the one high day in each of these three years is
actually closest to the true population size, and similarly sized group(s) were missed on all the
other days. Again, the first explanation seems more likely, but there are no data from which to
make a definitive conclusion about missed groups. The one remaining year (2016) has two higher
and three lower estimates, and so could represent a year where substantially sized groups were
missed on three days, or large groups were over-estimated on two days.
       This method is an improvement over the last iteration (Hobbs et al. 2000, 2015), with a
substantially improved model structure, and represents the best available science applied to Cook
Inlet beluga whale abundance and trend determinations. However, there are some model
inadequacies that have been identified, and future analyses, simulations, and model development
are planned. In particular, the potential for positive bias due to measurement error impedes our
ability to make a definitive inference about the magnitude of the downward trend in abundance.
In addition, there is the issue of missed groups. If the number of survey days with substantially-
sized, missed group(s) is relatively low, this should represent a true decline in the Cook Inlet
beluga population. Alternatively, if the proportion of the population in groups that are missed is
relatively consistent on most days, the abundance estimates should still represent a true decline in
the Cook Inlet beluga population. On the other hand, if the number of days with substantially-
sized, missed groups is large, and the proportion of the population missed is highly variable, then
the estimates of trend calculated here could be subject to unknown bias.
       Currently, our results indicate there is a high probability that there has been a substantial
decline in the estimates of abundance for the Cook Inlet beluga whale population over the last ten-
year period. The decline is estimated to be -2.3% per year, with a high probability the abundance
is declining by at least -1% per year (93.0%), and a moderate probability (64.8%) the abundance


                                                  83




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 105 of 118
is declining by at least -2% per year. A survey is planned for June 2020, and this will allow for
further examination of the trend in abundance of this population.




                                                  84




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 106 of 118
                                        ACKNOWLEDGMENTS


       Phillip Clapham served as Program Leader of the Cetacean Assessment and Ecology
Program during the conception, preparation, and conduct of the 2018 survey. Clearwater Air, Inc.,
provided the aircraft and crew. Our pilots in 2018 were Jake Turner, Dirk Bowen, and Griffen
Kellar. Our pilots filled a critical role in keeping the aircraft at the preferred altitude and distance
from shore, while flying precise patterns over moving whales and watching for aircraft in an
exceptionally busy airspace. This survey was conducted under MMPA Scientific Research Permit
No. 14245. Survey data were entered using a software program specifically developed for the
Cook Inlet beluga aerial survey by Niel and Kimberly Goetz. Video analyses were conducted by
Christy Sims and Janice Waite.
       Reviews of this document were provided by MML staff. In particular, we very much
appreciate the careful review of the statistical methods provided by Paul Conn, Brett McClintock,
Devin Johnson, and Jay Ver Hoef. Technical edits were provided by James Lee of the Alaska
Fisheries Science Center’s Communications Program.




                                                   85




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 107 of 118
                                86




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 108 of 118
                                             CITATIONS

Boyd, C., R. C. Hobbs, A. E. Punt, K. E. W. Shelden, C. L. Sims, and P. R. Wade. 2019. Bayesian
       estimation of group sizes for a coastal cetacean using aerial survey data. Mar. Mammal Sci.
       35(4):1322-1346. doi: 10/1111/mms.12592
Castellote, M., R. J. Small, J. Mondragon, J. Jenniges, and J. Skinner. 2016. Seasonal distribution and
       foraging behavior of Cook Inlet belugas based on acoustic monitoring. Alaska Department
       of Fish and Game, Final Wildlife Research Report, ADF&G/DWS/WRR-2016-3, Juneau.
Gelman, A., J. B. Carlin, H. S. Stern, and D. B. Rubin. 2003. Bayesian Data Analysis. Boca Raton, FL:
       Chapman Hall.
Hobbs, R. C., D. J. Rugh, and D. P. DeMaster. 2000. Abundance of beluga whales, Delphinapterus
       leucas, in Cook Inlet, Alaska, 1994-2000. Mar. Fish. Rev. 62(3):37-45.
Hobbs, R. C., K. E. W. Shelden, D. J. Rugh, C. L. Sims, and J. M. Waite. 2015. Estimated abundance and
       trend in aerial counts of beluga whales (Delphinapterus leucas) in Cook Inlet, Alaska, 1994-
       2012. Mar. Fish. Rev. 77(1): 11-31. (doi: 10.7755/MFR.77.1.2).
Lerczak, J. A., K. E. W. Shelden, and R. C. Hobbs. 2000. Application of suction cup attached VHF
       transmitters to the study of beluga, Delphinapterus leucas, surfacing behavior in Cook Inlet,
       Alaska. Mar. Fish. Rev. 62(3):99-111.
Shelden, K. E. W., C. L. Sims, L. Vate Brattstrӧm, K. T. Goetz, and R. C. Hobbs. 2015. Aerial surveys of
       beluga whales (Delphinapterus leucas) in Cook Inlet, Alaska, June 2014. AFSC Processed
       Rep. 2015-03, 55 p.
Shelden, K. E. W., R. C. Hobbs, C. L. Sims, L. Vate Brattstrӧm, C. Boyd, and B. A. Mahoney. 2017.
       Aerial surveys, abundance, and distribution of beluga whales, Delphinapterus leucas, in
       Cook Inlet, Alaska, June 2016. AFSC Processed Rep. 2017-09, 62p. Alaska Fish. Sci. Cent.,
       NOAA, Natl. Mar. Fish. Serv., 7600 Sand Point Way NE, Seattle WA 98115.
       (doi.org/10.7289/V5/AFSC-PR-2017-09).




                                                   87




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 109 of 118
Spiegelhalter, D. J., N. G. Best, B. P. Carlin, and A. Van Der Linde. 2002. Bayesian measures of model
       complexity and fit. Journal of the Royal Statistical Society: Series b (statistical
       methodology) 64(4):583-639.




                                                   88




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 110 of 118
                                         CHAPTER 2 APPENDIX


Appendix Table A1. -- Dive interval: Results as per Boyd et al. (2019) for the June 2018 aerial survey (A),
                      and results based on expanded prior for the dive interval for the June 2018 aerial
                      survey (B).

             A). Day Minimum 20th percentile Median 80th percentile Maximum
             June 12      138              172             188           206              262
             June 13      220              282             310           342              465
             June 14      172              212             228           249              323
             June 15      92               114             124           135              175
             B).
             June 12      139              170             186           204              273
             June 13      227              279             306           341              447
             June 14      180              211             227           247              329
             June 15      87               112             123           135              167




                                                      89




          Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 111 of 118
Appendix Table A2. -- Determination of acceptability for inclusion in the annual Cook Inlet beluga whale
                      abundance estimates calculated for the period 2004-2018.

Date     Decision           Comments
6/2/2004 Not acceptable     No survey in Chickaloon Bay or Turnagain Arm
6/3/2004 Not acceptable     Poor visibility in Chickaloon Bay and Turnagain Arm, no whales found. Whales were seen
                            in these areas, however, on 4 and 2 subsequent days, respectively.
6/4/2004   Acceptable       Complete survey, conditions good, no issues
6/7/2004   Acceptable       Complete survey, conditions good, no issues
6/8/2004   Acceptable       Complete survey, conditions good, no issues
6/9/2004   Acceptable       Complete survey, conditions good. In Chickaloon Bay it was noted there were "65 whales in
                            a wide scatter across most of the nearshore area", but good multiple visual counts were
                            collected.
5/31/2005 Not acceptable    Nearly complete survey, conditions fair in lower Turnagain Arm, and poor in Chickaloon
                            Bay. Whales were too scattered in Little Susitna River for adequate video, possibly due to
                            presence of boats. Survey was terminated at that point.
6/1/2005   Acceptable       Complete survey, conditions good, no issues
6/2/2005   Acceptable       Complete survey, conditions good, no issues
6/5/2005   Acceptable       Complete survey, conditions good, no issues
6/8/2005   Not acceptable   Complete survey, but Chickaloon Bay, Turnagain Arm, and Fire Island had fair or poor
                            conditions due to glare and high winds.
6/9/2005 Acceptable         Complete survey, visibility in some areas of Turnagain Arm and Chickaloon Bay
                            compromised (wind, glare, rain) but most areas fair to good viewing.
6/6/2006 Acceptable         Complete survey except Turnagain Arm was not surveyed, but no whales found there the
                            next 2 days
6/7/2006 Not acceptable     Complete survey, with viewing conditions mostly good. However, after refueling and a
                            break in Kenai, Susitna Delta was surveyed 2-3 hours after the low tide, and whales had
                            moved onto the mudflats and were scattered.
6/8/2006 Not acceptable     Complete survey, but Turnagain Arm was windy with high sea states from Fire Island to
                            Beluga Point. Conditions were poor to fair in Chickaloon Bay. Index count in Chickaloon
                            lower than on other days.
6/11/2006 Acceptable        Excellent viewing conditions everywhere except small area in western Turnagain Arm.
6/12/2006 Acceptable        Different flight pattern, started in Trading Bay to avoid Turnagain Arm weather. Elsewhere
                            good conditions. Survey was complete other than Turnagain Arm, no whales seen in the
                            area on previous and subsequent days.
6/14/2006 Acceptable        Complete survey, conditions excellent, no issues
6/15/2006 Not acceptable    Complete survey but it was conducted at high tide, and whales had likely dispersed in the
                            Susitna Delta. Viewing conditions were good except insect densities were high enough to
                            compromise visibility on the forward side of bubble windows.
6/9/2007 Acceptable         Complete survey, conditions good. Survey diverted to Kalgin Island to look for a dead
                            beluga, surveyed Susitna on rising tide 3-4 hours after the low, but whales were not
                            dispersed. Refueled before surveying Turnagain Arm and Chickaloon Bay.
6/10/2007 Acceptable        Complete survey, conditions excellent, no issues.
6/11/2007 Acceptable        Complete survey, conditions excellent, no issues
6/14/2007 Acceptable        Complete survey, conditions excellent, no issues




                                                        90




           Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 112 of 118
Date      Decision         Comments
6/15/2007 Acceptable       Complete survey except for abbreviated trackline in two areas, did not cover all of Knik or
                           Turnagain Arm, but no whales seen in those areas on previous day. Viewing conditions
                           were excellent.
6/3/2008 Not acceptable    On first pass at Susitna Delta, a large group at Beluga River, but it was scattered from the
                           river mouth to well offshore, so not suitable for video. Refueled and returned to try to re-
                           survey Susitna but encountered high winds and whitecaps.
6/4/2008 Acceptable        Complete survey, good conditions except glare and white caps in parts of Turnagain Arm.
                           Surveyed Chickaloon Bay twice as no whales were found there, but whales were also not
                           seen there the previous day.
6/5/2008 Not acceptable    Complete survey but rain and whitecaps in Chickaloon Bay and in Susitna Delta. Groups in
                           Susitna seen by pilots were confirmed missed by observers due to poor viewing conditions.
6/6/2008 Acceptable        Complete survey, conditions good. Susitna was surveyed on falling tide 2-3 hours after high
                           tide but whales were not dispersed, adequate video data obtained.
6/7/2008 Acceptable        Complete survey except for Turnagain Arm but no whales seen there the three previous
                           days, or on two subsequent days. Chickaloon Bay was initially unacceptable but team
                           returned and resurveyed under better conditions
6/11/2008 Not acceptable   Survey was conducted on flood tide and high tide, whales too scattered in both Susitna and
                           Chickaloon to allow for adequate video.
6/12/2008 Acceptable       Complete survey, conditions excellent, no issues
6/2/2009 Acceptable        Complete survey, conditions good, no issues other than poor viewing for some small areas
                           in Turnagain Arm. Did not survey Trading Bay but no whales seen there subsequent 2 days.
6/3/2009 Acceptable        Complete survey, conditions good, no issues
6/4/2009 Acceptable        Complete survey, conditions were good except only fair conditions in Chickaloon Bay. Had
                           enough fuel to conduct a coastal track, an offshore track, and additional extensive effort in
                           Chickaloon and found one medium sized group of whales with an index count similar to
                           other days. Effort in Chickaloon was considered acceptable
6/5/2009 Acceptable        Complete survey, conditions good. Fog delayed survey of Susitna, but only by ~1 hour after
                           low tide, so acceptable.
6/9/2009 Acceptable        Estimate based on second of two surveys that was conducted at low tide. No zoomed video
                           just standard due to camera malfunction.
6/1/2010 Not acceptable    Complete survey, but viewing conditions were poor in the Susitna Delta and Turnagain
                           Arm (Beaufort 4-5), precluding video. Some poor conditions in Chickaloon as well. Airspace
                           restrictions prevented some survey effort near Point MacKenzie and Elmendorf Air Force
                           Base.
6/2/2010 Acceptable        Complete survey with fair to excellent viewing conditions, with calm sea states.
6/4/2010 Not acceptable    Chickaloon Bay was surveyed on rising tide, and Susitna Delta was surveyed at high tide.
                           Whales were scattered and too dispersed in both locations.
6/8/2010 Acceptable        Complete survey with fair to excellent viewing conditions, no issues.
6/9/2010 Acceptable        Complete survey with fair to excellent viewing conditions. Not able to survey all of Eagle
                           Bay in Knik Arm due to airspace restrictions, but no whales seen in Knik on previous and
                           subsequent days.
6/10/2010 Acceptable       Complete survey with good to excellent viewing conditions, no issues.
2011      Not acceptable   Unexpected change in aircraft occurred, so unlike all other years, had to shoot video
                           through a non-opening Plexiglas window, which compromised video data.
6/1/2012 Not acceptable    Complete survey with fair to excellent viewing conditions. One group at Susitna River was
                           too scattered for video, and index count for Susitna was much lower than 5 other days it
                           was surveyed. Chickaloon Bay was surveyed twice, second survey was used.


                                                        91




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 113 of 118
Date     Decision          Comments
6/2/2012 Acceptable        Complete survey with good to excellent viewing conditions, no issues.
6/3/2012 Acceptable        Complete survey with good to excellent viewing conditions, except for poor conditions
                           around Fire Island. Estimate may be low because of missed groups; no whales were seen in
                           Chickaloon though they were seen on previous and subsequent day, and index count for
                           Susitna lower than previous and subsequent days.
6/4/2012 Acceptable        Complete survey with fair to excellent viewing conditions, no issues.
6/5/2012 Acceptable        Complete survey with fair to excellent viewing conditions, no issues.
6/6/2012 Not acceptable    Poor sighting conditions in Susitna due to high winds, Fire Island to Turnagain Arm not
                           surveyed.
6/7/2012 Acceptable        Complete survey with good to excellent viewing conditions except for some glare, no
                           issues.
6/5/2014 Not acceptable    Complete survey (other than Trading Bay to Beluga River), with poor to excellent viewing
                           conditions, but Susitna was surveyed at high tide and high sea states were encountered
                           there.
6/6/2014 Not acceptable    Aborted survey day due to weather and illness of crew member.
6/7/2014 Not acceptable    Low tide was only +7'. Survey started at Beluga River (not West Foreland), survey was
                           terminated early due to high winds.
6/8/2014 Not acceptable    Sighting conditions were fair to good. Large group off Susitna River was too scattered to
                           allow for good video data to be collected.
6/9/2014 Acceptable        Complete survey (other than Trading Bay to Beluga River) with fair to excellent viewing
                           conditions, no issues. No whales seen from Trading Bay to Beluga River on previous survey
                           day.
6/10/2014 Acceptable       Complete survey (other than Trading Bay to Beluga River) with fair to excellent viewing
                           conditions, no issues.
6/11/2014 Acceptable       Complete survey (other than Trading Bay to Beluga River) with fair to excellent viewing
                           conditions, no issues.
6/12/2014 Not acceptable   Sighting conditions were fair to good. Very large group at Susitna was too scattered to
                           allow for good video data to be collected, even though survey returned to the location 3
                           times.
6/2/2016 Acceptable        Complete survey with fair to excellent viewing conditions, no issues.
6/3/2016 Acceptable        Complete survey with fair to excellent viewing conditions, no issues.
6/4/2016 Not acceptable    Complete survey except for Little Susitna to Point MacKenzie, and Trading Bay, but whales
                           were too scattered near Beluga River on first pass, and then sighting conditions were poor
                           when survey returned to area.
6/5/2016 Acceptable        Complete survey with fair to excellent viewing conditions, no issues.
6/7/2016 Acceptable        Complete survey with mostly fair to excellent viewing conditions, only brief period of poor
                           conditions, no issues.
6/8/2016 Not acceptable    Complete survey with fair to excellent viewing conditions. Large group from Theodore
                           River to Susitna River was too scattered to allow for adequate video data to be collected.
                           Returned to area a second time but whales were still too scattered.
6/9/2016 Acceptable        Complete survey (except for Trading Bay), with fair to excellent viewing conditions, no
                           issues. No whales were seen in Trading Bay on 4 previous days.
6/12/2018 Not acceptable   Complete survey except for Trading Bay, with fair to excellent viewing conditions. Survey
                           of west side started at North Foreland where a group was immediately seen. On
                           subsequent day, a group was again seen there, but also two larger groups in Trading Bay,
                           indicating this day's survey may have missed a large number of whales.



                                                       92




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 114 of 118
Date      Decision         Comments
6/13/2018 Acceptable       Complete survey with fair to excellent viewing conditions, with only brief periods of poor
                           visibility near Fire Island and northern Chickaloon Bay due to glare and high sea states.
                           Last group only counted once due to fuel constraints, possible a few whales under the
                           plane, no other issues.
6/14/2018 Acceptable       Complete survey with fair to excellent viewing conditions, with only brief periods of poor
                           visibility in Turnagain Arm due to high winds and glare, no other issues.
6/15/2018 Not acceptable   Incomplete survey because high winds were encountered at Susitna River and survey was
                           terminated. Turnagain Arm also not surveyed due to high winds.




                                                       93




         Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 115 of 118
Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 116 of 118
U.S. Secretary of Commerce
Wilbur L. Ross, Jr.

Acting Under Secretary of Commerce
for Oceans and Atmosphere
Dr. Neil Jacobs

Assistant Administrator for Fisheries
Chris Oliver

December 2019

www.fisheries.noaa.gov

OFFICIAL BUSINESS


National Marine
Fisheries Service
Alaska Fisheries Science Center
7600 Sand Point Way N.E.
Seattle, WA 98115-6349
                    Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 117 of 118
          Last updated by Alaska Fisheries Science Center on January 28, 2020




Case 3:19-cv-00238-SLG Document 41-1 Filed 02/15/20 Page 118 of 118
